EXHIBIT 10.3


LENDINGCLUB CORPORATION
2014 EQUITY INCENTIVE PLAN
1. PURPOSE. The purpose of this Plan is to provide incentives to attract, retain
and motivate eligible persons whose present and potential contributions are
important to the success of the Company, and any Parents and Subsidiaries that
exist now or in the future, by offering them an opportunity to participate in
the Company’s future performance through the grant of Awards. Capitalized terms
not defined elsewhere in the text are defined in Section 28.
2. SHARES SUBJECT TO THE PLAN.
2.1. Number of Shares Available. Subject to Sections 2.6 and 21 and any other
applicable provisions hereof, the total number of Shares reserved and available
for grant and issuance pursuant to this Plan as of the date of adoption of the
Plan by the Board, is thirty-five million (35,000,000) Shares, plus (i) any
reserved shares not issued or subject to outstanding grants under the Company’s
2007 Stock Incentive Plan (the “Prior Plan”) on the Effective Date (as defined
below), (ii) shares that are subject to stock options or other awards granted
under the Prior Plan that cease to be subject to such stock options or other
awards by forfeiture or otherwise after the Effective Date, (iii) shares issued
under the Prior Plan before or after the Effective Date pursuant to the exercise
of stock options that are, after the Effective Date, forfeited, (iv) shares
issued under the Prior Plan that are repurchased by the Company at the original
issue price and (v) shares that are subject to stock options or other awards
under the Prior Plan that are used to pay the exercise price of an option or
withheld to satisfy the tax withholding obligations related to any award.
2.2. Lapsed, Returned Awards. Shares subject to Awards, and Shares issued under
the Plan under any Award, will again be available for grant and issuance in
connection with subsequent Awards under this Plan to the extent such Shares: (a)
are subject to issuance upon exercise of an Option or SAR granted under this
Plan but which cease to be subject to the Option or SAR for any reason other
than exercise of the Option or SAR; (b) are subject to Awards granted under this
Plan that are forfeited or are repurchased by the Company at the original issue
price; (c) are subject to Awards granted under this Plan that otherwise
terminate without such Shares being issued; or (d) are surrendered pursuant to
an Exchange Program. To the extent an Award under the Plan is paid out in cash
rather than Shares, such cash payment will not result in reducing the number of
Shares available for issuance under the Plan. Shares used to pay the exercise
price of an Award or withheld to satisfy the tax withholding obligations related
to an Award will become available for future grant or sale under the Plan. For
the avoidance of doubt, Shares that otherwise become available for grant and
issuance because of the provisions of this Section 2.2 shall not include Shares
subject to Awards that initially became available because of the substitution
clause in Section 21.2 hereof.
2.3. Minimum Share Reserve. At all times the Company shall reserve and keep
available a sufficient number of Shares as shall be required to satisfy the
requirements of all outstanding Awards granted under this Plan.
2.4. Automatic Share Reserve Increase. The number of Shares available for grant
and issuance under the Plan shall be automatically increased January 1 of each
of the calendar years 2015 through 2024, by the lesser of (i) five percent (5%)
of the number of shares of Common Stock and Common Stock equivalents (including
options, RSUs, warrants and the pool of available Shares under the Plan) issued
and outstanding on each December 31 immediately prior to the date of increase or
(ii) such number of Shares determined by the Board.
 
2.5. Limitations. No more than three hundred fifty million (350,000,000) Shares
shall be issued pursuant to the exercise of ISOs.
2.6. Adjustment of Shares. If the number of outstanding Shares is changed by a
stock dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification or similar change in the capital structure of the
Company, without consideration, then (a) the number of Shares reserved for
issuance and future grant under the Plan set forth in Section





--------------------------------------------------------------------------------





2.1, (b) the Exercise Prices of and number of Shares subject to outstanding
Options and SARs, (c) the number of Shares subject to other outstanding Awards,
(d) the maximum number of shares that may be issued as ISOs set forth in Section
2.5, and (e) the maximum number of Shares that may be issued to an individual or
to a new Employee in any one calendar year set forth in Section 3 or to a
Non-Employee Director in Section 12 shall be proportionately adjusted, subject
to any required action by the Board or the stockholders of the Company and in
compliance with applicable securities laws; provided that fractions of a Share
will not be issued.
3. ELIGIBILITY. ISOs may be granted only to eligible Employees. All other Awards
may be granted to Employees, Consultants, Directors and Non-Employee Directors;
provided such Consultants, Directors and Non-Employee Directors render bona fide
services not in connection with the offer and sale of securities in a
capital-raising transaction. No Participant will be eligible to be granted more
than Four Million (4,000,000) Shares in any calendar year under this Plan
pursuant to the grant of Awards except that new Employees (including new
Employees who are also officers and directors of the Company or any Parent,
Subsidiary or Affiliate) are eligible to be granted up to a maximum of Six
Million (6,000,000) Shares in the calendar year in which they commence their
employment.
4. ADMINISTRATION.
4.1. Committee Composition; Authority. This Plan will be administered by the
Committee or by the Board acting as the Committee. Subject to the general
purposes, terms and conditions of this Plan, and to the direction of the Board,
the Committee will have full power to implement and carry out this Plan, except,
however, the Board shall establish the terms for the grant of an Award to
Non-Employee Directors. The Committee will have the authority to:
(a) construe and interpret this Plan, any Award Agreement and any other
agreement or document executed pursuant to this Plan;
(b) prescribe, amend and rescind rules and regulations relating to this Plan or
any Award;
(c) select persons to receive Awards;
(d) determine the form and terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards may
vest and be exercised (which may be based on performance criteria) or settled,
any vesting acceleration or waiver of forfeiture restrictions, the method to
satisfy tax withholding obligations or any other tax liability legally due, and
any restriction or limitation regarding any Award or the Shares relating
thereto, based in each case on such factors as the Committee will determine;
(e) determine the number of Shares or other consideration subject to Awards;
(f) determine the Fair Market Value and interpret the applicable provisions of
this Plan and the definition of Fair Market Value in connection with
circumstances that impact the Fair Market Value, if necessary;


(g) determine whether Awards will be granted singly, in combination with, in
tandem with, in replacement of, or as alternatives to, other Awards under this
Plan or any other incentive or compensation plan of the Company or any Parent or
Subsidiary of the Company;
(h) grant waivers of Plan or Award conditions;
(i) determine the vesting, exercisability and payment of Awards;





--------------------------------------------------------------------------------





(j) correct any defect, supply any omission or reconcile any inconsistency in
this Plan, any Award or any Award Agreement;
(k) determine whether an Award has been earned;
(l) determine the terms and conditions of any, and to institute any Exchange
Program;
(m) reduce or waive any criteria with respect to Performance Factors;
(n) adjust Performance Factors to take into account changes in law and
accounting or tax rules as the Committee deems necessary or appropriate to
reflect the impact of extraordinary or unusual items, events or circumstances to
avoid windfalls or hardships provided that such adjustments are consistent with
the regulations promulgated under Section 162(m) of the Code with respect to
persons whose compensation is subject to Section 162(m) of the Code;
(o) adopt terms and conditions, rules and/or procedures (including the adoption
of any subplan under this Plan) relating to the operation and administration of
the Plan to accommodate requirements of local law and procedures outside of the
United States;
(p) make all other determinations necessary or advisable for the administration
of this Plan; and
(q) delegate any of the foregoing to a subcommittee consisting of one or more
executive officers pursuant to a specific delegation as permitted by applicable
law, including Section 157(c) of the Delaware General Corporation Law.
4.2. Committee Interpretation and Discretion. Any determination made by the
Committee with respect to any Award shall be made in its sole discretion at the
time of grant of the Award or, unless in contravention of any express term of
the Plan or Award, at any later time, and such determination shall be final and
binding on the Company and all persons having an interest in any Award under the
Plan. Any dispute regarding the interpretation of the Plan or any Award
Agreement shall be submitted by the Participant or Company to the Committee for
review. The resolution of such a dispute by the Committee shall be final and
binding on the Company and the Participant. The Committee may delegate to one or
more executive officers the authority to review and resolve disputes with
respect to Awards held by Participants who are not Insiders, and such resolution
shall be final and binding on the Company and the Participant.
4.3. Section 162(m) of the Code and Section 16 of the Exchange Act. When
necessary or desirable for an Award to qualify as “performance-based
compensation” under Section 162(m) of the Code the Committee shall include at
least two persons who are “outside directors” (as defined under Section 162(m)
of the Code) and at least two (or a majority if more than two then serve on the
Committee) such “outside directors” shall approve the grant of such Award and
timely determine (as applicable) the Performance Period and any Performance
Factors upon which vesting or settlement of any portion of such Award is to be
subject. When required by Section 162(m) of the Code, prior to settlement of any
such Award at least two (or a majority if more than two then serve on the
Committee) such “outside directors” then serving on the Committee shall
determine and certify in writing the extent to which such Performance Factors
have been timely achieved and the extent to which the Shares subject to such
Award have thereby been earned. Awards granted to Participants who are subject
to Section 16 of the Exchange Act must be approved by a committee consisting
solely of two or more “non-employee directors” (as defined in the regulations
promulgated under Section 16 of the Exchange Act). With respect to Participants
whose compensation is subject to Section 162(m) of the Code, and provided that
such adjustments are consistent with the regulations promulgated under Section
162(m) of the Code, the Committee may adjust the performance goals to account
for changes in law and accounting and to make such adjustments as the Committee
deems necessary or appropriate to reflect the impact of extraordinary or unusual
items, events or circumstances to avoid windfalls or hardships, including
without limitation (i) restructurings, discontinued operations, extraordinary
items, and other unusual or non-recurring charges, (ii) an





--------------------------------------------------------------------------------





event either not directly related to the operations of the Company or not within
the reasonable control of the Company’s management, or (iii) a change in
accounting standards required by generally accepted accounting principles.
4.4. Documentation. The Award Agreement for a given Award, the Plan and any
other documents may be delivered to, and accepted by, a Participant or any other
person in any manner (including electronic distribution or posting) that meets
applicable legal requirements.
4.5. Foreign Award Recipients. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws and practices in other countries in
which the Company and its Subsidiaries and Affiliates operate or have employees
or other individuals eligible for Awards, the Committee, in its sole discretion,
shall have the power and authority to: (i) determine which Subsidiaries and
Affiliates shall be covered by the Plan; (ii) determine which individuals
outside the United States are eligible to participate in the Plan which may
include individuals who provide services to the Company, Subsidiary or Affiliate
under an agreement with a foreign nation or agency; (iii) modify the terms and
conditions of any Award granted to individuals outside the United States or
foreign nationals to comply with applicable foreign laws, policies, customs and
practices; (iv) establish subplans and modify exercise procedures and other
terms and procedures, to the extent the Committee determines such actions to be
necessary or advisable (and such subplans and/or modifications shall be attached
to this Plan as appendices); provided, however, that no such subplans and/or
modifications shall increase the share limitations contained in Section 2.1
hereof; and (v) take any action, before or after an Award is made, that the
Committee determines to be necessary or advisable to obtain approval or comply
with any local governmental regulatory exemptions or approvals. Notwithstanding
the foregoing, the Committee may not take any actions hereunder, and no Awards
shall be granted, that would violate the Exchange Act or any other applicable
United States securities law, or any other applicable law.
5. OPTIONS. An Option is the right but not the obligation to purchase a Share,
subject to certain conditions, if applicable. The Committee may grant Options to
eligible Employees, Consultants and Directors and will determine whether such
Options will be Incentive Stock Options within the meaning of the Code (“ISOs”)
or Nonqualified Stock Options (“NSOs”), the number of Shares subject to the
Option, the Exercise Price of the Option, the period during which the Option may
vest and be exercised, and all other terms and conditions of the Option, subject
to the following:
5.1. Option Grant. Each Option granted under this Plan will identify the Option
as an ISO or an NSO. An Option may be, but need not be, awarded upon
satisfaction of such Performance Factors during any Performance Period as are
set out in advance in the Participant’s individual Award Agreement. If the
Option is being earned upon the satisfaction of Performance Factors, then the
Committee will: (x) determine the nature, length and starting date of any
Performance Period for each Option; and (y) select from among the Performance
Factors to be used to measure the performance, if any. Performance Periods may
overlap and Participants may participate simultaneously with respect to Options
that are subject to different performance goals and other criteria.
5.2. Date of Grant. The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option, or a specified future
date. The Award Agreement will be delivered to the Participant within a
reasonable time after the granting of the Option.
5.3. Exercise Period. Options may be vested and exercisable within the times or
upon the conditions as set forth in the Award Agreement governing such Option;
provided, however, that no Option will be exercisable after the expiration of
ten (10) years from the date the Option is granted; and provided further that no
ISO granted to a person who, at the time the ISO is granted, directly or by
attribution owns more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of any Parent or Subsidiary of the
Company (“Ten Percent Stockholder”) will be exercisable after the expiration of
five (5) years from the date the ISO is granted. The Committee also may provide
for Options to become exercisable at one time or from time to time, periodically
or otherwise, in such number of Shares or percentage of Shares as the Committee
determines.





--------------------------------------------------------------------------------





5.4. Exercise Price. The Exercise Price of an Option will be determined by the
Committee when the Option is granted; provided that: (i) the Exercise Price of
an Option will be not less than one hundred percent (100%) of the Fair Market
Value of the Shares on the date of grant and (ii) the Exercise Price of any ISO
granted to a Ten Percent Stockholder will not be less than one hundred ten
percent (110%) of the Fair Market Value of the Shares on the date of grant.
Payment for the Shares purchased may be made in accordance with Section 11 and
the Award Agreement and in accordance with any procedures established by the
Company.
5.5. Method of Exercise. Any Option granted hereunder will be vested and
exercisable according to the terms of the Plan and at such times and under such
conditions as determined by the Committee and set forth in the Award Agreement.
An Option may not be exercised for a fraction of a Share. An Option will be
deemed exercised when the Company receives: (i) notice of exercise (in such form
as the Committee may specify from time to time) from the person entitled to
exercise the Option, and (ii) full payment for the Shares with respect to which
the Option is exercised (together with applicable withholding taxes). Full
payment may consist of any consideration and method of payment authorized by the
Committee and permitted by the Award Agreement and the Plan. Shares issued upon
exercise of an Option will be issued in the name of the Participant. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Shares, notwithstanding the exercise of the Option. The Company
will issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 2.6 of the Plan. Exercising an Option in any manner will decrease the
number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.
(a) Termination of Service. If the Participant’s Service terminates for any
reason except for Cause or the Participant’s death or Disability, then the
Participant may exercise such Participant’s Options only to the extent that such
Options would have been exercisable by the Participant on the date Participant’s
Service terminates no later than ninety (90) days after the date Participant’s
Service terminates (or such shorter or longer time period as may be determined
by the Committee, with any exercise beyond three (3) months after the date
Participant’s Service terminates deemed to be the exercise of an NSO), but in
any event no later than the expiration date of the Options.
(b) Death. If the Participant’s Service terminates because of the Participant’s
death (or the Participant dies within ninety (90) days after Participant’s
Service terminates other than for Cause or because of the Participant’s
Disability), then the Participant’s Options may be exercised only to the extent
that such Options would have been exercisable by the Participant on the date
Participant’s Service terminates and must be exercised by the Participant’s
legal representative, or authorized assignee, no later than twelve (12) months
after the date Participant’s Service terminates (or such shorter or longer time
period as may be determined by the Committee), but in any event no later than
the expiration date of the Options.
(c) Disability. If the Participant’s Service terminates because of the
Participant’s Disability, then the Participant’s Options may be exercised only
to the extent that such Options would have been exercisable by the Participant
on the date Participant’s Service terminates and must be exercised by the
Participant (or the Participant’s legal representative or authorized assignee)
no later than twelve (12) months after the date Participant’s Service terminates
(with any exercise beyond (a) three (3) months after the date Participant’s
employment terminates when the termination of Service is for a Disability that
is not a “permanent and total disability” as defined in Section 22(e)(3) of the
Code, or (b) twelve (12) months after the date Participant’s employment
terminates when the termination of Service is for a Disability that is a
“permanent and total disability” as defined in Section 22(e)(3) of the Code,
deemed to be exercise of an NSO), but in any event no later than the expiration
date of the Options.
(d) Cause. If the Participant is terminated for Cause, then Participant’s
Options shall expire on such Participant’s date of termination of Service, or at
such later time and on such conditions as are determined by the Committee, but
in any





--------------------------------------------------------------------------------





event no later than the expiration date of the Options. Unless otherwise
provided in the Award Agreement, Cause shall have the meaning set forth in the
Plan.
5.6. Limitations on Exercise. The Committee may specify a minimum number of
Shares that may be purchased on any exercise of an Option, provided that such
minimum number will not prevent any Participant from exercising the Option for
the full number of Shares for which it is then exercisable.
5.7. Limitations on ISOs. With respect to Awards granted as ISOs, to the extent
that the aggregate Fair Market Value of the Shares with respect to which such
ISOs are exercisable for the first time by the Participant during any calendar
year (under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options will be treated as NSOs. For
purposes of this Section 5.7, ISOs will be taken into account in the order in
which they were granted. The Fair Market Value of the Shares will be determined
as of the time the Option with respect to such Shares is granted. In the event
that the Code or the regulations promulgated thereunder are amended after the
Effective Date to provide for a different limit on the Fair Market Value of
Shares permitted to be subject to ISOs, such different limit will be
automatically incorporated herein and will apply to any Options granted after
the effective date of such amendment.
5.8. Modification, Extension or Renewal. The Committee may modify, extend or
renew outstanding Options and authorize the grant of new Options in substitution
therefor, provided that any such action may not, without the written consent of
a Participant, impair any of such Participant’s rights under any Option
previously granted. Any outstanding ISO that is modified, extended, renewed or
otherwise altered will be treated in accordance with Section 424(h) of the Code.
Subject to Section 18 of this Plan, by written notice to affected Participants,
the Committee may reduce the Exercise Price of outstanding Options without the
consent of such Participants; provided, however, that the Exercise Price may not
be reduced below the Fair Market Value on the date the action is taken to reduce
the Exercise Price.
5.9. No Disqualification. Notwithstanding any other provision in this Plan, no
term of this Plan relating to ISOs will be interpreted, amended or altered, nor
will any discretion or authority granted under this Plan be exercised, so as to
disqualify this Plan under Section 422 of the Code or, without the consent of
the Participant affected, to disqualify any ISO under Section 422 of the Code.
6. RESTRICTED STOCK AWARDS. A Restricted Stock Award is an offer by the Company
to sell to an eligible Employee, Consultant, or Director Shares that are subject
to restrictions (“Restricted Stock”). The Committee will determine to whom an
offer will be made, the number of Shares the Participant may purchase, the
Purchase Price, the restrictions under which the Shares will be subject and all
other terms and conditions of the Restricted Stock Award, subject to the Plan.
 
6.1. Restricted Stock Purchase Agreement. All purchases under a Restricted Stock
Award will be evidenced by an Award Agreement. Except as may otherwise be
provided in an Award Agreement, a Participant accepts a Restricted Stock Award
by signing and delivering to the Company an Award Agreement with full payment of
the Purchase Price, within thirty (30) days from the date the Award Agreement
was delivered to the Participant. If the Participant does not accept such Award
within thirty (30) days, then the offer of such Restricted Stock Award will
terminate, unless the Committee determines otherwise.
6.2. Purchase Price. The Purchase Price for a Restricted Stock Award will be
determined by the Committee and may be less than Fair Market Value on the date
the Restricted Stock Award is granted. Payment of the Purchase Price must be
made in accordance with Section 11 of the Plan, and the Award Agreement and in
accordance with any procedures established by the Company.
6.3. Terms of Restricted Stock Awards. Restricted Stock Awards will be subject
to such restrictions as the Committee may impose or are required by law. These
restrictions may be based on completion of a specified number of years of
service with the Company or upon completion of Performance Factors, if any,
during any Performance Period as set out in advance





--------------------------------------------------------------------------------





in the Participant’s Award Agreement. Prior to the grant of a Restricted Stock
Award, the Committee shall: (a) determine the nature, length and starting date
of any Performance Period for the Restricted Stock Award; (b) select from among
the Performance Factors to be used to measure performance goals, if any; and (c)
determine the number of Shares that may be awarded to the Participant.
Performance Periods may overlap and a Participant may participate simultaneously
with respect to Restricted Stock Awards that are subject to different
Performance Periods and having different performance goals and other criteria.
6.4. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).
7. STOCK BONUS AWARDS. A Stock Bonus Award is an award to an eligible Employee,
Consultant, or Director of Shares for Services to be rendered or for past
Services already rendered to the Company or any Parent or Subsidiary. All Stock
Bonus Awards shall be made pursuant to an Award Agreement. No payment from the
Participant will be required for Shares awarded pursuant to a Stock Bonus Award.
7.1. Terms of Stock Bonus Awards. The Committee will determine the number of
Shares to be awarded to the Participant under a Stock Bonus Award and any
restrictions thereon. These restrictions may be based upon completion of a
specified number of years of service with the Company or upon satisfaction of
performance goals based on Performance Factors during any Performance Period as
set out in advance in the Participant’s Stock Bonus Agreement. Prior to the
grant of any Stock Bonus Award the Committee shall: (a) determine the nature,
length and starting date of any Performance Period for the Stock Bonus Award;
(b) select from among the Performance Factors to be used to measure performance
goals; and (c) determine the number of Shares that may be awarded to the
Participant. Performance Periods may overlap and a Participant may participate
simultaneously with respect to Stock Bonus Awards that are subject to different
Performance Periods and different performance goals and other criteria.
7.2. Form of Payment to Participant. Payment may be made in the form of cash,
whole Shares, or a combination thereof, based on the Fair Market Value of the
Shares earned under a Stock Bonus Award on the date of payment, as determined in
the sole discretion of the Committee.
7.3. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).
 
8. STOCK APPRECIATION RIGHTS. A Stock Appreciation Right (“SAR”) is an award to
an eligible Employee, Consultant, or Director that may be settled in cash, or
Shares (which may consist of Restricted Stock), having a value equal to (a) the
difference between the Fair Market Value on the date of exercise over the
Exercise Price multiplied by (b) the number of Shares with respect to which the
SAR is being settled (subject to any maximum number of Shares that may be
issuable as specified in an Award Agreement). All SARs shall be made pursuant to
an Award Agreement.
8.1. Terms of SARs. The Committee will determine the terms of each SAR
including, without limitation: (a) the number of Shares subject to the SAR; (b)
the Exercise Price and the time or times during which the SAR may be settled;
(c) the consideration to be distributed on settlement of the SAR; and (d) the
effect of the Participant’s termination of Service on each SAR. The Exercise
Price of the SAR will be determined by the Committee when the SAR is granted,
and may not be less than Fair Market Value. A SAR may be awarded upon
satisfaction of Performance Factors, if any, during any Performance Period as
are set out in advance in the Participant’s individual Award Agreement. If the
SAR is being earned upon the satisfaction of Performance Factors, then the
Committee will: (x) determine the nature, length and starting date of any
Performance Period for each SAR; and (y) select from among the Performance
Factors to be used to measure the performance, if any. Performance Periods may
overlap and Participants may participate simultaneously with respect to SARs
that are subject to different Performance Factors and other criteria.





--------------------------------------------------------------------------------





8.2. Exercise Period and Expiration Date. A SAR will be exercisable within the
times or upon the occurrence of events determined by the Committee and set forth
in the Award Agreement governing such SAR. The SAR Agreement shall set forth the
expiration date; provided that no SAR will be exercisable after the expiration
of ten (10) years from the date the SAR is granted. The Committee may also
provide for SARs to become exercisable at one time or from time to time,
periodically or otherwise (including, without limitation, upon the attainment
during a Performance Period of performance goals based on Performance Factors),
in such number of Shares or percentage of the Shares subject to the SAR as the
Committee determines. Except as may be set forth in the Participant’s Award
Agreement, vesting ceases on the date Participant’s Service terminates (unless
determined otherwise by the Committee). Notwithstanding the foregoing, the rules
of Section 5.6 also will apply to SARs.
8.3. Form of Settlement. Upon exercise of a SAR, a Participant will be entitled
to receive payment from the Company in an amount determined by multiplying (i)
the difference between the Fair Market Value of a Share on the date of exercise
over the Exercise Price; times (ii) the number of Shares with respect to which
the SAR is exercised. At the discretion of the Committee, the payment from the
Company for the SAR exercise may be in cash, in Shares of equivalent value, or
in some combination thereof. The portion of a SAR being settled may be paid
currently or on a deferred basis with such interest or dividend equivalent, if
any, as the Committee determines, provided that the terms of the SAR and any
deferral satisfy the requirements of Section 409A of the Code.
8.4. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).
 
9. RESTRICTED STOCK UNITS. A Restricted Stock Unit (“RSU”) is an award to an
eligible Employee, Consultant, or Director covering a number of Shares that may
be settled in cash, or by issuance of those Shares (which may consist of
Restricted Stock). All RSUs shall be made pursuant to an Award Agreement. 
9.1. Terms of RSUs. The Committee will determine the terms of an RSU including,
without limitation: (a) the number of Shares subject to the RSU; (b) the time or
times during which the RSU may be settled; (c) the consideration to be
distributed on settlement; and (d) the effect of the Participant’s termination
of Service on each RSU. An RSU may be awarded upon satisfaction of such
performance goals based on Performance Factors during any Performance Period as
are set out in advance in the Participant’s Award Agreement. If the RSU is being
earned upon satisfaction of Performance Factors, then the Committee will: (x)
determine the nature, length and starting date of any Performance Period for the
RSU; (y) select from among the Performance Factors to be used to measure the
performance, if any; and (z) determine the number of Shares deemed subject to
the RSU. Performance Periods may overlap and participants may participate
simultaneously with respect to RSUs that are subject to different Performance
Periods and different performance goals and other criteria.
9.2. Form and Timing of Settlement. Payment of earned RSUs shall be made as soon
as practicable after the date(s) determined by the Committee and set forth in
the Award Agreement. The Committee, in its sole discretion, may settle earned
RSUs in cash, Shares, or a combination of both. The Committee may also permit a
Participant to defer payment under a RSU to a date or dates after the RSU is
earned provided that the terms of the RSU and any deferral satisfy the
requirements of Section 409A of the Code.
9.3. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on such date Participant’s Service terminates
(unless determined otherwise by the Committee).
10. PERFORMANCE AWARDS. A Performance Award is an award to an eligible Employee,
Consultant, or Director of a cash bonus or an award of Performance Shares
denominated in Shares that may be settled in cash, or by issuance of those
Shares (which may consist of Restricted Stock). Grants of Performance Awards
shall be made pursuant to an Award Agreement solely pursuant to this Section 10.





--------------------------------------------------------------------------------





10.1. Terms of Performance Shares. The Committee will determine, and each Award
Agreement shall set forth, the terms of each Performance Award including,
without limitation: (a) the amount of any cash bonus, (b) the number of Shares
deemed subject to an award of Performance Shares; (c) the Performance Factors
and Performance Period that shall determine the time and extent to which each
award of Performance Shares shall be settled; (d) the consideration to be
distributed on settlement, and (e) the effect of the Participant’s termination
of Service on each Performance Award. In establishing Performance Factors and
the Performance Period the Committee will: (x) determine the nature, length and
starting date of any Performance Period; (y) select from among the Performance
Factors to be used; and (z) determine the number of Shares deemed subject to the
award of Performance Shares. Prior to settlement the Committee shall determine
the extent to which Performance Awards have been earned. Performance Periods may
overlap and Participants may participate simultaneously with respect to
Performance Awards that are subject to different Performance Periods and
different performance goals and other criteria. No Participant will be eligible
to receive more than $10,000,000 in Performance Awards in any calendar year
under Section 10 of this Plan.
10.2. Value, Earning and Timing of Performance Shares. Each Performance Share
will have an initial value equal to the Fair Market Value of a Share on the date
of grant. After the applicable Performance Period has ended, the holder of
Performance Shares will be entitled to receive a payout of the number of
Performance Shares earned by the Participant over the Performance Period, to be
determined as a function of the extent to which the corresponding Performance
Factors or other vesting provisions have been achieved. The Committee, in its
sole discretion, may pay earned Performance Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Shares at the close of the applicable Performance Period) or
in a combination thereof.
10.3. Termination of Service. Except as may be set forth in the Participant’s
Award Agreement, vesting ceases on the date Participant’s Service terminates
(unless determined otherwise by the Committee).
 
11. PAYMENT FOR SHARE PURCHASES. Payment from a Participant for Shares purchased
pursuant to this Plan may be made in cash or by check or, where approved for the
Participant by the Committee and where permitted by law (and to the extent not
otherwise set forth in the applicable Award Agreement): 
(a) by cancellation of indebtedness of the Company to the Participant;
(b) by surrender of shares of the Company held by the Participant that have a
Fair Market Value on the date of surrender equal to the aggregate exercise price
of the Shares as to which said Award will be exercised or settled;
(c) by waiver of compensation due or accrued to the Participant for services
rendered or to be rendered to the Company or a Parent or Subsidiary of the
Company;
(d) by consideration received by the Company pursuant to a broker-assisted or
other form of cashless exercise program implemented by the Company in connection
with the Plan;
(e) by any combination of the foregoing; or
(f) by any other method of payment as is permitted by applicable law.
12. GRANTS TO NON-EMPLOYEE DIRECTORS. Non-Employee Directors are eligible to
receive any type of Award offered under this Plan except ISOs. Awards pursuant
to this Section 12 may be automatically made pursuant to policy adopted by the
Board, or made from time to time as determined in the discretion of the Board.
The aggregate number of Shares subject to Awards granted to a Non-Employee
Director pursuant to this Section 12 in any calendar year shall not exceed
1,500,000.





--------------------------------------------------------------------------------





12.1. Eligibility. Awards pursuant to this Section 12 shall be granted only to
Non-Employee Directors. A Non-Employee Director who is elected or re-elected as
a member of the Board will be eligible to receive an Award under this Section
12.
12.2. Vesting, Exercisability and Settlement. Except as set forth in Section 21,
Awards shall vest, become exercisable and be settled as determined by the Board.
With respect to Options and SARs, the exercise price granted to Non-Employee
Directors shall not be less than the Fair Market Value of the Shares at the time
that such Option or SAR is granted.
12.3. Election to receive Awards in Lieu of Cash. A Non-Employee Director may
elect to receive his or her annual retainer payments and/or meeting fees from
the Company in the form of cash or Awards or a combination thereof, as
determined by the Committee. Such Awards shall be issued under the Plan. An
election under this Section 12.3 shall be filed with the Company on the form
prescribed by the Company.
13. WITHHOLDING TAXES.
13.1. Withholding Generally. Whenever Shares are to be issued in satisfaction of
Awards granted under this Plan or the applicable tax event occurs, the Company
may require the Participant to remit to the Company, or to the Parent,
Subsidiary or Affiliate employing the Participant, an amount sufficient to
satisfy applicable U.S. federal, state, local and international withholding tax
requirements or any other tax or social insurance liability legally due from the
Participant (as determined without regard to any potential application of
Section 83(c)(3) of the Code) prior to the delivery of Shares pursuant to
exercise or settlement of any Award. Whenever payments in satisfaction of Awards
granted under this Plan are to be made in cash, such payment will be net of an
amount sufficient to satisfy applicable U.S. federal, state, local and
international withholding tax and social insurance requirements or any other tax
liability legally due from the Participant.
13.2. Stock Withholding. The Committee, or its delegate(s), as permitted by
applicable law, in its sole discretion and pursuant to such procedures as it may
specify from time to time and to limitations of local law, may require or permit
a Participant to satisfy such tax withholding obligation or any other tax
liability legally due from the Participant, in whole or in part by (without
limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum statutory amount required to be withheld, or, if applicable, such other
withholding amount as mutually agreed upon by the Company and the Participant
(provided, in the case of an Insider, that such other amount is approved in
advance by the Committee), (iii) delivering to the Company already-owned Shares
having a Fair Market Value equal to the minimum statutory amount required to be
withheld, or, if applicable, such other withholding amount as mutually agreed
upon by the Company and the Participant (provided, in the case of an Insider,
that such other amount is approved in advance by the Committee), or (iv)
withholding from the proceeds of the sale of otherwise deliverable Shares
acquired pursuant to an Award either through a voluntary sale or through a
mandatory sale arranged by the Company. The Fair Market Value of the Shares to
be withheld or delivered will be determined as of the date that the taxes are
required to be withheld or, in the sole discretion of the Company (determined,
in the case of any Insider, solely by the Committee), the date immediately prior
to the date that taxes are required to be withheld.
14. TRANSFERABILITY.
14.1. Transfer Generally. Unless determined otherwise by the Committee or
pursuant to Section 14.2, an Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution. If the Committee makes an Award
transferable, including, without limitation, by instrument to an inter vivos or
testamentary trust in which the Awards are to be passed to beneficiaries upon
the death of the trustor (settlor) or by gift or by domestic relations order to
a Permitted Transferee, such Award will contain such additional terms and
conditions as the Committee deems appropriate. All Awards shall be exercisable:
(i) during the Participant’s lifetime only by (A) the Participant, or (B) the
Participant’s guardian or legal representative; (ii) after the Participant’s
death, by the legal representative of the Participant’s heirs or legatees; and
(iii) in the case of all awards except ISOs, by a Permitted Transferee.





--------------------------------------------------------------------------------





14.2. Award Transfer Program. Notwithstanding any contrary provision of the
Plan, the Committee shall have all discretion and authority to determine and
implement the terms and conditions of any Award Transfer Program instituted
pursuant to this Section 14.2 and shall have the authority to amend the terms of
any Award participating, or otherwise eligible to participate in, the Award
Transfer Program, including (but not limited to) the authority to (i) amend
(including to extend) the expiration date, post-termination exercise period
and/or forfeiture conditions of any such Award, (ii) amend or remove any
provisions of the Award relating to the Award holder’s continued service to the
Company or its Parent or any Subsidiary, (iii) amend the permissible payment
methods with respect to the exercise or purchase of any such Award, (iv) amend
the adjustments to be implemented in the event of changes in the capitalization
and other similar events with respect to such Award, and (v) make such other
changes to the terms of such Award as the Committee deems necessary or
appropriate in its sole discretion.
15. PRIVILEGES OF STOCK OWNERSHIP; RESTRICTIONS ON SHARES.
15.1. Voting and Dividends. No Participant will have any of the rights of a
stockholder with respect to any Shares until the Shares are issued to the
Participant, except for any dividend equivalent rights permitted by an
applicable Award Agreement. After Shares are issued to the Participant, the
Participant will be a stockholder and have all the rights of a stockholder with
respect to such Shares, including the right to vote and receive all dividends or
other distributions made or paid with respect to such Shares; provided, that if
such Shares are Restricted Stock, then any new, additional or different
securities the Participant may become entitled to receive with respect to such
Shares by virtue of a stock dividend, stock split or any other change in the
corporate or capital structure of the Company will be subject to the same
restrictions as the Restricted Stock; provided, further, that the Participant
will have no right to retain such stock dividends or stock distributions with
respect to Shares that are repurchased at the Participant’s Purchase Price or
Exercise Price, as the case may be, pursuant to Section 15.2.
15.2. Restrictions on Shares. At the discretion of the Committee, the Company
may reserve to itself and/or its assignee(s) a right to repurchase (a “Right of
Repurchase”) a portion of any or all Unvested Shares held by a Participant
following such Participant’s termination of Service at any time within ninety
(90) days (or such longer or shorter time determined by the Committee) after the
later of the date Participant’s Service terminates and the date the Participant
purchases Shares under this Plan, for cash and/or cancellation of purchase money
indebtedness, at the Participant’s Purchase Price or Exercise Price, as the case
may be.
16. CERTIFICATES. All Shares or other securities whether or not certificated,
delivered under this Plan will be subject to such stock transfer orders, legends
and other restrictions as the Committee may deem necessary or advisable,
including restrictions under any applicable U.S. federal, state or foreign
securities law, or any rules, regulations and other requirements of the SEC or
any stock exchange or automated quotation system upon which the Shares may be
listed or quoted and any non-U.S. exchange controls or securities law
restrictions to which the Shares are subject.
17. ESCROW; PLEDGE OF SHARES. To enforce any restrictions on a Participant’s
Shares, the Committee may require the Participant to deposit all certificates
representing Shares, together with stock powers or other instruments of transfer
approved by the Committee, appropriately endorsed in blank, with the Company or
an agent designated by the Company to hold in escrow until such restrictions
have lapsed or terminated, and the Committee may cause a legend or legends
referencing such restrictions to be placed on the certificates. Any Participant
who is permitted to execute a promissory note as partial or full consideration
for the purchase of Shares under this Plan will be required to pledge and
deposit with the Company all or part of the Shares so purchased as collateral to
secure the payment of the Participant’s obligation to the Company under the
promissory note; provided, however, that the Committee may require or accept
other or additional forms of collateral to secure the payment of such obligation
and, in any event, the Company will have full recourse against the Participant
under the promissory note notwithstanding any pledge of the Participant’s Shares
or other collateral. In connection with any pledge of the Shares, the
Participant will be required to execute and deliver a written pledge agreement





--------------------------------------------------------------------------------





in such form as the Committee will from time to time approve. The Shares
purchased with the promissory note may be released from the pledge on a pro rata
basis as the promissory note is paid.
18. REPRICING; EXCHANGE AND BUYOUT OF AWARDS. Notwithstanding anything to the
Contrary in the Plan, Except in connection with an adjustment in Section 2.6,
the Committee will not, without the further approval of the stockholders of the
Company, authorize the amendment of any outstanding Option or SAR to reduce the
Exercise Price; no Option or SAR will be cancelled and replaced with awards
having a lower Exercise Price, or for another award, or for cash, without
further approval of the stockholders of the Company, except in connection with
an adjustment in Section 2.6; furthermore, no Option or SAR will provide for the
payment, at the time of exercise, of a cash bonus or grant of Options, SARs, or
other awards, without further approval of the stockholders of the Company. The
foregoing sentence is intended to prohibit the repricing of “underwater” Options
or SARs without approval of the stockholders of the Company and will not be
construed to prohibit the adjustments provided for in Section 2.6.
19. SECURITIES LAW AND OTHER REGULATORY COMPLIANCE. An Award will not be
effective unless such Award is in compliance with all applicable U.S. and
foreign federal and state securities and exchange control laws, rules and
regulations of any governmental body, and the requirements of any stock exchange
or automated quotation system upon which the Shares may then be listed or
quoted, as they are in effect on the date of grant of the Award and also on the
date of exercise or other issuance. Notwithstanding any other provision in this
Plan, the Company will have no obligation to issue or deliver certificates for
Shares under this Plan prior to: (a) obtaining any approvals from governmental
agencies that the Company determines are necessary or advisable; and/or (b)
completion of any registration or other qualification of such Shares under any
state or federal or foreign law or ruling of any governmental body that the
Company determines to be necessary or advisable. The Company will be under no
obligation to register the Shares with the SEC or to effect compliance with the
registration, qualification or listing requirements of any foreign or state
securities laws, exchange control laws, stock exchange or automated quotation
system, and the Company will have no liability for any inability or failure to
do so.
20. NO OBLIGATION TO EMPLOY. Nothing in this Plan or any Award granted under
this Plan will confer or be deemed to confer on any Participant any right to
continue in the employ of, or to continue any other relationship with, the
Company or any Parent, Subsidiary or Affiliate or limit in any way the right of
the Company or any Parent, Subsidiary or Affiliate to terminate Participant’s
employment or other relationship at any time.
21.CORPORATE TRANSACTIONS.
21.1. Assumption or Replacement of Awards by Successor. In the event that the
Company is subject to a Corporate Transaction, outstanding Awards acquired under
the Plan shall be subject to the documentation evidencing the Corporate
Transaction, which need not treat all outstanding Awards in an identical manner.
Such agreement, without the Participant’s consent, shall provide for one or more
of the following with respect to all outstanding Awards as of the effective date
of such Corporate Transaction.
(a) The continuation of an outstanding Award by the Company (if the Company is
the successor entity).
 
(b) The assumption of an outstanding Award by the successor or acquiring entity
(if any) of such Corporate Transaction (or by its parents, if any), which
assumption, will be binding on all selected Participants; provided that the
exercise price and the number and nature of shares issuable upon exercise of any
such option or stock appreciation right, or any award that is subject to Section
409A of the Code, will be adjusted appropriately pursuant to Section 424(a) of
the Code.
(c) The substitution by the successor or acquiring entity in such Corporate
Transaction (or by its parents, if any) of equivalent awards with substantially
the same terms for such outstanding Awards (except that the exercise price and





--------------------------------------------------------------------------------





the number and nature of shares issuable upon exercise of any such option or
stock appreciation right, or any award that is subject to Section 409A of the
Code, will be adjusted appropriately pursuant to Section 424(a) of the Code).
(d) The full acceleration of exercisability or vesting and accelerated
expiration of an outstanding Award and lapse of the Company’s right to
repurchase or re-acquire shares acquired under an Award or lapse of forfeiture
rights with respect to shares acquired under an Award.
(e) The settlement of the full value of such outstanding Award (whether or not
then vested or exercisable) in cash, cash equivalents, or securities of the
successor entity (or its parent, if any) with a Fair Market Value equal to the
required amount, followed by the cancellation of such Awards; provided however,
that such Award may be cancelled if such Award has no value, as determined by
the Committee, in its discretion. Subject to Section 409A of the Code, such
payment may be made in installments and may be deferred until the date or dates
the Award would have become exercisable or vested. Such payment may be subject
to vesting based on the Participant’s continued service, provided that the
vesting schedule shall not be less favorable to the Participant than the
schedule under which the Award would have become vested or exercisable. For
purposes of this Section 21.1(e), the Fair Market Value of any security shall be
determined without regard to any vesting conditions that may apply to such
security.
The Board shall have full power and authority to assign the Company’s right to
repurchase or re-acquire or forfeiture rights to such successor or acquiring
corporation. In addition, in the event such successor or acquiring corporation
refuses to assume, convert, replace or substitute Awards, as provided above,
pursuant to a Corporate Transaction, the Committee will notify the Participant
in writing or electronically that such Award will be exercisable to the extent
exercisable or vested at that time, after giving effect to any acceleration
approved by the Board or Committee or pursuant to an agreement governing the
Award, for a period of time determined by the Committee in its sole discretion,
and such Award will terminate upon the expiration of such period. Awards need
not be treated similarly in a Corporate Transaction.
21.2. Assumption of Awards by the Company. The Company, from time to time, also
may substitute or assume outstanding awards granted by another company, whether
in connection with an acquisition of such other company or otherwise, by either;
(a) granting an Award under this Plan in substitution of such other company’s
award; or (b) assuming such award as if it had been granted under this Plan if
the terms of such assumed award could be applied to an Award granted under this
Plan. Such substitution or assumption will be permissible if the holder of the
substituted or assumed award would have been eligible to be granted an Award
under this Plan if the other company had applied the rules of this Plan to such
grant. In the event the Company assumes an award granted by another company, the
terms and conditions of such award will remain unchanged (except that the
Purchase Price or the Exercise Price, as the case may be, and the number and
nature of Shares issuable upon exercise or settlement of any such Award will be
adjusted appropriately pursuant to Section 424(a) of the Code). In the event the
Company elects to grant a new Option in substitution rather than assuming an
existing option, such new Option may be granted with a similarly adjusted
Exercise Price. Substitute Awards shall not reduce the number of Shares
authorized for grant under the Plan or authorized for grant to a Participant in
a calendar year.
21.3. Non-Employee Directors’ Awards. Notwithstanding any provision to the
contrary herein, in the event of a Corporate Transaction, the vesting of all
Awards granted to Non-Employee Directors shall accelerate and such Awards shall
become exercisable (as applicable) in full prior to the consummation of such
event at such times and on such conditions as the Committee determines.
 
 


 
 





--------------------------------------------------------------------------------





22. ADOPTION AND STOCKHOLDER APPROVAL. This Plan shall be submitted for the
approval of the Company’s stockholders, consistent with applicable laws, within
twelve (12) months before or after the date this Plan is adopted by the Board.
23. TERM OF PLAN/GOVERNING LAW. Unless earlier terminated as provided herein,
this Plan will become effective on the Effective Date and will terminate ten
(10) years from the date this Plan is adopted by the Board. This Plan and all
Awards granted hereunder shall be governed by and construed in accordance with
the laws of the State of Delaware (excluding its conflict of laws rules).
24. AMENDMENT OR TERMINATION OF PLAN. The Board may at any time terminate or
amend this Plan in any respect, including, without limitation, amendment of any
form of Award Agreement or instrument to be executed pursuant to this Plan;
provided, however, that the Board will not, without the approval of the
stockholders of the Company, amend this Plan in any manner that requires such
stockholder approval; provided further, that a Participant’s Award shall be
governed by the version of this Plan then in effect at the time such Award was
granted.
25. NONEXCLUSIVITY OF THE PLAN. Neither the adoption of this Plan by the Board,
the submission of this Plan to the stockholders of the Company for approval, nor
any provision of this Plan will be construed as creating any limitations on the
power of the Board to adopt such additional compensation arrangements as it may
deem desirable, including, without limitation, the granting of stock awards and
bonuses otherwise than under this Plan, and such arrangements may be either
generally applicable or applicable only in specific cases.
26. INSIDER TRADING POLICY. Each Participant who receives an Award shall comply
with any policy adopted by the Company from time to time covering transactions
in the Company’s securities by Employees, officers and/or directors of the
Company.


27. ALL AWARDS SUBJECT TO COMPANY CLAWBACK OR RECOUPMENT POLICY. All Awards,
subject to applicable law, shall be subject to clawback or recoupment pursuant
to any compensation clawback or recoupment policy adopted by the Board or
required by law during the term of Participant’s employment or other service
with the Company that is applicable to executive officers, employees, directors
or other service providers of the Company, and in addition to any other remedies
available under such policy and applicable law, may require the cancellation of
outstanding Awards and the recoupment of any gains realized with respect to
Awards.
28. DEFINITIONS. As used in this Plan, and except as elsewhere defined herein,
the following terms will have the following meanings:
28.1. “Affiliate” means (i) any entity that, directly or indirectly, is
controlled by, controls or is under common control with, the Company and (ii)
any entity in which the Company has a significant equity interest, in either
case as determined by the Committee, whether now or hereafter existing.
28.2. “Award” means any award under the Plan, including any Option, Restricted
Stock, Stock Bonus, Stock Appreciation Right, Restricted Stock Unit or award of
Performance Shares.
28.3. “Award Agreement” means, with respect to each Award, the written or
electronic agreement between the Company and the Participant setting forth the
terms and conditions of the Award and country-specific appendix thereto for
grants to non-U.S. Participants, which shall be in substantially a form (which
need not be the same for each Participant) that the Committee (or in the case of
Award agreements that are not used for Insiders, the Committee’s delegate(s))
has from time to time approved, and will comply with and be subject to the terms
and conditions of this Plan.





--------------------------------------------------------------------------------





28.4. “Award Transfer Program” means any program instituted by the Committee
which would permit Participants the opportunity to transfer any outstanding
Awards to a financial institution or other person or entity approved by the
Committee.
28.5. “Board” means the Board of Directors of the Company. 
28.6. “Cause” means (i) Participant’s willful failure substantially to perform
his or her duties and responsibilities to the Company or deliberate violation of
a Company policy; (ii) Participant’s commission of any act of fraud,
embezzlement, dishonesty or any other willful misconduct that has caused or is
reasonably expected to result in material injury to the Company; (iii)
unauthorized use or disclosure by Participant of any proprietary information or
trade secrets of the Company or any other party to whom the Participant owes an
obligation of nondisclosure as a result of his or her relationship with the
Company; or (iv) Participant’s willful breach of any of his or her obligations
under any written agreement or covenant with the Company. The determination as
to whether a Participant is being terminated for Cause shall be made in good
faith by the Company and shall be final and binding on the Participant. The
foregoing definition does not in any way limit the Company’s ability to
terminate a Participant’s employment or consulting relationship at any time as
provided in Section 20 above, and the term “Company” will be interpreted to
include any Subsidiary or Parent, as appropriate. Notwithstanding the foregoing,
the foregoing definition of “Cause” may, in part or in whole, be modified or
replaced in each individual employment agreement or Award Agreement with any
Participant, provided that such document supersedes the definition provided in
this Section 28.6.
28.7. “Code” means the United States Internal Revenue Code of 1986, as amended,
and the regulations promulgated thereunder.
28.8. “Committee” means the Compensation Committee of the Board or those persons
to whom administration of the Plan, or part of the Plan, has been delegated as
permitted by law.
28.9. “Common Stock” means the common stock of the Company.


28.10. “Company” means LendingClub Corporation, or any successor corporation.
28.11. “Consultant” means any person, including an advisor or independent
contractor, engaged by the Company or a Parent, Subsidiary or Affiliate to
render services to such entity.
28.12. “Corporate Transaction” means the occurrence of any of the following
events: (i) any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the total voting power represented
by the Company’s then-outstanding voting securities; provided, however, that for
purposes of this subclause (i) the acquisition of additional securities by any
one Person who is considered to own more than fifty percent (50%) of the total
voting power of the securities of the Company will not be considered a Corporate
Transaction; (ii) the consummation of the sale, transfer or disposition by the
Company of all or substantially all of the Company’s assets; (iii) the
consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation; (iv) any other transaction which qualifies as a
“corporate transaction” under Section 424(a) of the Code wherein the
stockholders of the Company give up all of their equity interest in the Company
(except for the acquisition, sale or transfer of all or substantially all of the
outstanding shares of the Company) or (v) a change in the effective control of
the Company that occurs on the date that a majority of members of the Board is
replaced during any twelve (12) month period by members of the Board whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election. For purpose of this





--------------------------------------------------------------------------------





subclause (v), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Corporate Transaction. For purposes of this definition,
Persons will be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock, or similar business transaction with the Company. Notwithstanding the
foregoing, to the extent that any amount constituting deferred compensation (as
defined in Section 409A of the Code) would become payable under this Plan by
reason of a Corporate Transaction, such amount shall become payable only if the
event constituting a Corporate Transaction would also qualify as a change in
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company, each as defined within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and IRS guidance that has
been promulgated or may be promulgated thereunder from time to time.
28.13. “Director” means a member of the Board.
28.14. “Disability” means in the case of incentive stock options, total and
permanent disability as defined in Section 22(e)(3) of the Code and in the case
of other Awards, that the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.
28.15. “Effective Date” means the day immediately prior to the date of the
underwritten initial public offering of the Company’s Common Stock pursuant to a
registration statement that is declared effective by the SEC.
28.16. “Employee” means any person, including officers and Directors, providing
services as an employee to the Company or any Parent, Subsidiary or Affiliate.
Neither service as a Director nor payment of a director’s fee by the Company
will be sufficient to constitute “employment” by the Company.


28.17. “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended.
28.18. “Exchange Program” means a program pursuant to which (i) outstanding
Awards are surrendered, cancelled or exchanged for cash, the same type of Award
or a different Award (or combination thereof) or (ii) the exercise price of an
outstanding Award is increased or reduced.
28.19. “Exercise Price” means, with respect to an Option, the price at which a
holder may purchase the Shares issuable upon exercise of an Option and with
respect to a SAR, the price at which the SAR is granted to the holder thereof.
28.20. “Fair Market Value” means, as of any date, the value of a share of the
Company’s Common Stock determined as follows:
(a) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Committee deems reliable;
(b) if such Common Stock is publicly traded but is neither listed nor admitted
to trading on a national securities exchange, the average of the closing bid and
asked prices on the date of determination as reported in The Wall Street Journal
or such other source as the Committee deems reliable;
(c) in the case of an Option or SAR grant made on the Effective Date, the price
per share at which shares of the Company’s Common Stock are initially offered
for sale to the public by the Company’s underwriters in the initial public
offering of the Company’s Common Stock pursuant to a registration statement
filed with the SEC under the Securities Act; or





--------------------------------------------------------------------------------





(d) if none of the foregoing is applicable, by the Board or the Committee in
good faith.
28.21. “Insider” means an officer or director of the Company or any other person
whose transactions in the Company’s Common Stock are subject to Section 16 of
the Exchange Act.
28.22. “IRS” means the United States Internal Revenue Service.
28.23. “Non-Employee Director” means a Director who is not an Employee of the
Company or any Parent or Subsidiary.
28.24. “Option” means an award of an option to purchase Shares pursuant to
Section 5. 
28.25. “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company if each of such corporations other
than the Company owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
28.26. “Participant” means a person who holds an Award under this Plan.
28.27. “Performance Award” means cash or stock granted pursuant to Section 10 or
Section 12 of the Plan.


28.28. “Performance Factors” means any of the factors selected by the Committee
and specified in an Award Agreement, from among the following objective
measures, either individually, alternatively or in any combination, applied to
the Company as a whole or any business unit or Subsidiary, either individually,
alternatively, or in any combination, on a GAAP or non-GAAP basis, and measured,
to the extent applicable on an absolute basis or relative to a pre-established
target, to determine whether the performance goals established by the Committee
with respect to applicable Awards have been satisfied:
(a) Profit Before Tax;
(b) Billings;
(c) Revenue;
(d) Net revenue;
(e) Earnings (which may include earnings before interest and taxes, earnings
before taxes, and net earnings, or as otherwise adjusted);
(f) Operating income;
(g) Operating margin;
(h) Operating profit;
(i) Controllable operating profit, or net operating profit;
(j) Net Profit;
(k) Gross margin;
(l) Operating expenses or operating expenses as a percentage of revenue;





--------------------------------------------------------------------------------





(m) Net income;
(n) Earnings per share;
(o) Total stockholder return;
(p) Market share;
(q) Return on assets or net assets;
(r) The Company’s stock price;
(s) Growth in stockholder value relative to a pre-determined index;
(t) Return on equity; 
(u) Return on invested capital;
(v) Cash Flow (including free cash flow or operating cash flows)
(w) Cash conversion cycle;
(x) Economic value added;
(y) Individual confidential business objectives;
(z) Contract awards or backlog;
(aa) Overhead or other expense reduction;
(bb) Credit rating;
(cc) Strategic plan development and implementation;
(dd) Succession plan development and implementation;
(ee) Improvement in workforce diversity;
(ff) Customer indicators;
(gg) New product invention or innovation;
(hh) Attainment of research and development milestones;
(ii) Improvements in productivity;
(jj) Bookings;
(kk) Attainment of objective operating goals and employee metrics; and
(ll) Any other metric that is capable of measurement as determined by the
Committee.





--------------------------------------------------------------------------------





The Committee may, in recognition of unusual or non-recurring items such as
acquisition-related activities or changes in applicable accounting rules,
provide for one or more equitable adjustments (based on objective standards) to
the Performance Factors to preserve the Committee’s original intent regarding
the Performance Factors at the time of the initial award grant. It is within the
sole discretion of the Committee to make or not make any such equitable
adjustments.
28.29. “Performance Period” means the period of service determined by the
Committee, not to exceed five (5) years, during which years of service or
performance is to be measured for the Award.
28.30. “Performance Share” means an Award granted pursuant to Section 10 or
Section 12 of the Plan.
28.31. “Permitted Transferee” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law (including adoptive relationships) of the Employee, any person
sharing the Employee’s household (other than a tenant or employee), a trust in
which these persons (or the Employee) have more than 50% of the beneficial
interest, a foundation in which these persons (or the Employee) control the
management of assets, and any other entity in which these persons (or the
Employee) own more than 50% of the voting interests.
28.32. “Person” shall have the meaning as such term is used in Sections 13(d)
and 14(d) of the Exchange Act. 
 
28.33. “Plan” means this LendingClub Corporation 2014 Equity Incentive Plan.
28.34. “Purchase Price” means the price to be paid for Shares acquired under the
Plan, other than Shares acquired upon exercise of an Option or SAR.
28.35. “Restricted Stock Award” means an award of Shares pursuant to Section 6
or Section 12 of the Plan, or issued pursuant to the early exercise of an
Option.
28.36. “Restricted Stock Unit” means an Award granted pursuant to Section 9 or
Section 12 of the Plan.
28.37. “SEC” means the United States Securities and Exchange Commission.
28.38. “Securities Act” means the United States Securities Act of 1933, as
amended.
28.39. “Service” shall mean service as an Employee, Consultant, Director or
Non-Employee Director, to the Company or a Parent, Subsidiary or Affiliate of
the Company, subject to such further limitations as may be set forth in the Plan
or the applicable Award Agreement. An Employee will not be deemed to have ceased
to provide Service in the case of (i) medical leave, (ii) military leave, or
(iii) any other leave of absence approved by the Company. In the case of any
Employee on an approved leave of absence or a reduction in hours worked (for
illustrative purposes only, a change in schedule from that of full-time to
part-time), the Company may make such provisions respecting suspension of or
modification of vesting of the Award while on leave from the employ of the
Company or a Parent, Subsidiary or Affiliate or during such change in working
hours as it may deem appropriate, pursuant to formal policy adopted from time to
time by the Company, except that in no event may an Award be exercised after the
expiration of the term set forth in the applicable Award Agreement. In the event
of military leave, if required by applicable laws, vesting shall continue for
the longest period that vesting continues under any other statutory or Company
approved leave of absence and, upon a Participant’s returning from military
leave (under conditions that would entitle him or her to protection upon such
return under the Uniform Services Employment and Reemployment Rights Act), he or
she shall be given vesting credit with respect to Awards to the same extent as
would have applied had the Participant continued to provide services to the
Company throughout the leave on the same terms as he or she was providing
services immediately prior to such leave. Except as set forth in this Section
28.39, an employee shall have terminated employment as of the date he or she
ceases to provide services (regardless of whether the termination is in breach





--------------------------------------------------------------------------------





of local employment laws or is later found to be invalid) and employment shall
not be extended by any notice period or garden leave mandated by local law,
provided however, that a change in status from an employee to a consultant or
advisor shall not terminate the service provider’s Service, unless determined by
the Committee, in its discretion. The Committee will have sole discretion to
determine whether a Participant has ceased to provide Services and the effective
date on which the Participant ceased to provide Services.
28.40. “Shares” means shares of the Common Stock and the common stock of any
successor security.
28.41. “Stock Appreciation Right” means an Award granted pursuant to Section 8
or Section 12 of the Plan.
28.42. “Stock Bonus” means an Award granted pursuant to Section 7 or Section 12
of the Plan.
28.43. “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.


28.44. “Treasury Regulations” means regulations promulgated by the United States
Treasury Department.
28.45. “Unvested Shares” means Shares that have not yet vested or are subject to
a right of repurchase in favor of the Company (or any successor thereto).
 





--------------------------------------------------------------------------------





NOTICE OF STOCK OPTION GRANT
LENDINGCLUB CORPORATION 2014 EQUITY INCENTIVE PLAN
Unless otherwise defined herein, the terms defined in the LendingClub
Corporation (the “Company”) 2014 Equity Incentive Plan (the “Plan”) shall have
the same meanings in this Notice of Stock Option Grant (the “Notice of Grant”)
and the attached Stock Option Agreement (the “Option Agreement”). You, the
Optionee, have been granted an Option to purchase shares of Common Stock of the
Company under the Plan subject to the terms and conditions of the Plan, this
Notice of Grant and the attached Option Agreement.
 
 
 
 
 
 
 
Name:
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
Date of Grant:
 
 
 
 
Vesting Commencement Date:
 
 
 
 
Exercise price per Share:
 
 
 
 
Total Number of Shares:
 
 
 
 
Type of Option:
 
Non-Qualified Stock Option
 
 
 
 
Incentive Stock Option
 
 
Expiration Date:
 
, 20 ; This Option expires earlier if your Service terminates earlier, as
described in the Stock Option Agreement.
 
 
Vesting Schedule:
 
This Option becomes exercisable with respect to the first 25% of the Shares
subject to this Option when you complete 12 months of continuous Service from
the Vesting Commencement Date. Thereafter, this Option becomes exercisable with
respect to an additional 1/48th of the Shares subject to this Option when you
complete each month of Service.
 
 
Additional Terms:
 
Â If this box is checked, the additional terms and conditions set forth on
Attachment 1 hereto (as executed by the Company) are applicable and are
incorporated herein by reference. No document need be attached as Attachment
1 if the box is not checked.

By accepting this Option, you and the Company agree that this Option is granted
under and governed by the terms and conditions of the Plan, the Notice of Grant
and the Option Agreement. By accepting this Option, you consent to electronic
delivery as set forth in the Option Agreement.





--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
OPTIONEE:
 
 
 
LENDINGCLUB CORPORATION
 
 
 
 
 
Signature:
 
 
 
 
 
By:
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
Its:
 
 

 
 


 
 





--------------------------------------------------------------------------------





STOCK OPTION AGREEMENT
LENDINGCLUB CORPORATION 2014
EQUITY INCENTIVE PLAN
You have been granted an Option by LendingClub Corporation (the “Company”) under
the 2014 Equity Incentive Plan (the “Plan”) to purchase Shares (the “Option”),
subject to the terms, restrictions and conditions of the Plan, the Notice of
Stock Option Grant (the “Notice of Grant”) and this Stock Option Agreement (the
“Agreement”).
1. Grant of Option. You have been granted an Option for the number of Shares set
forth in the Notice of Grant at the exercise price per Share set forth in the
Notice of Grant (the “exercise price”). In the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Agreement,
the terms and conditions of the Plan shall prevail. If designated in the Notice
of Grant as an Incentive Stock Option (“ISO”), this Option is intended to
qualify as an Incentive Stock Option under Section 422 of the Code. However, if
this Option is intended to be an ISO, to the extent that it exceeds the $100,000
rule of Code Section 422(d) it shall be treated as a Nonqualified Stock Option
(“NSO”).
2. Termination Period.
(a) General Rule. If your Service terminates for any reason except death or
Disability, and other than for Cause, then this Option will expire at the close
of business at Company headquarters on the date three months after your
termination of Service (subject to the expiration detailed in Section 6). If
your Service is terminated for Cause, this Option will expire upon the date of
such termination. The Company determines when your Service terminates for all
purposes under this Agreement.
(b) Death; Disability. If you die before your Service terminates (or you die
within three months of your termination of Service other than for Cause), then
this Option will expire at the close of business at Company headquarters on the
date 12 months after the date of death (subject to the expiration detailed in
Section 6). If your Service terminates because of your Disability, then this
Option will expire at the close of business at Company headquarters on the date
12 months after your termination date (subject to the expiration detailed in
Section 6).
(c) No Notice. You are responsible for keeping track of these exercise periods
following your termination of Service for any reason. The Company will not
provide further notice of such periods. In no event shall this Option be
exercised later than the Expiration Date set forth in the Notice of Grant.
3. Exercise of Option.
(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set forth in the Notice of Grant and the applicable
provisions of the Plan and this Agreement. In the event of your death,
Disability, or other cessation of Service, the exercisability of the Option is
governed by the applicable provisions of the Plan, the Notice of Grant and this
Agreement. This Option may not be exercised for a fraction of a Share.
(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice in a form specified by the Company (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice shall be delivered in person, by
mail, via electronic mail or facsimile or by other authorized method to the
Secretary of the Company or other person designated by the Company. The Exercise
Notice shall be accompanied by payment of the aggregate exercise price as to all
Exercised Shares. This Option shall be deemed to be exercised upon receipt by
the Company of a fully executed Exercise Notice accompanied by the aggregate
exercise price and any applicable tax withholding due upon exercise of the
Option. 





--------------------------------------------------------------------------------





(c) Exercise by Another. If another person wants to exercise this Option after
it has been transferred to him or her in compliance with this Agreement, that
person must prove to the Company’s satisfaction that he or she is entitled to
exercise this Option. That person must also complete the proper Exercise Notice
form (as described above) and pay the exercise price (as described below) and
any applicable tax withholding due upon exercise of the Option (as described
below).
4. Method of Payment. Payment of the aggregate exercise price shall be by any of
the following, or a combination thereof, at your election:
(a) your personal check, wire transfer, or a cashier’s check;
(b) certificates for shares of Company stock that you own, along with any forms
needed to effect a transfer of those shares to the Company; the value of the
shares, determined as of the effective date of the Option exercise, will be
applied to the Option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the Option shares
issued to you. However, you may not surrender, or attest to the ownership of,
shares of Company stock in payment of the exercise price of your Option if your
action would cause the Company to recognize compensation expense (or additional
compensation expense) with respect to this Option for financial reporting
purposes;
(c) cashless exercise through irrevocable directions to a securities broker
approved by the Company to sell all or part of the Shares covered by this Option
and to deliver to the Company from the sale proceeds an amount sufficient to pay
the Option exercise price and any withholding taxes. The balance of the sale
proceeds, if any, will be delivered to you. The directions must be given by
signing a special notice of exercise form provided by the Company; or
(d) other method authorized by the Company.
5. Non-Transferability of Option. In general, except as provided below, only you
may exercise this Option prior to your death. You may not transfer or assign
this Option, except as provided below. For instance, you may not sell this
Option or use it as security for a loan. If you attempt to do any of these
things, this Option will immediately become invalid. You may, however, dispose
of this Option in your will or in a beneficiary designation. However, if this
Option is designated as a NSO in the Notice of Grant, then the Committee (as
defined in the Plan) may, in its sole discretion, allow you to transfer this
Option as a gift to one or more family members. For purposes of this Agreement,
“family member” means a child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in- law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law
(including adoptive relationships), any individual sharing your household (other
than a tenant or employee), a trust in which one or more of these individuals
have more than 50% of the beneficial interest, a foundation in which you or one
or more of these persons control the management of assets, and any entity in
which you or one or more
of these persons own more than 50% of the voting interest. In addition, if this
Option is designated as a NSO in the Notice of Grant, then the Committee may, in
its sole discretion, allow you to transfer this Option to your spouse or former
spouse pursuant to a domestic relations order in settlement of marital property
rights. The Committee will allow you to transfer this Option only if both you
and the transferee(s) execute the forms prescribed by the Committee, which
include the consent of the transferee(s) to be bound by this Agreement. This
Option may not be transferred in any manner other than by will or by the laws of
descent or distribution or court order and may be exercised during the lifetime
of you only by you, your guardian, or legal representative, as permitted in the
Plan. The terms of the Plan and this Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of you.
6. Term of Option. This Option shall in any event expire on the expiration date
set forth in the Notice of Grant, which date is 10 years after the grant date
(five years after the grant date if this Option is designated as an ISO in the
Notice of Grant and Section 5.3 of the Plan applies).





--------------------------------------------------------------------------------





7. Tax Consequences. You should consult a tax adviser for tax consequences
relating to this Option in the jurisdiction in which you are subject to tax. YOU
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE
SHARES. 
(a) Exercising the Option. You will not be allowed to exercise this Option
unless you make arrangements acceptable to the Company to pay any withholding
taxes that may be due as a result of the Option exercise.
(b) Notice of Disqualifying Disposition of ISO Shares. If you sell or otherwise
dispose of any of the Shares acquired pursuant to an ISO on or before the later
of (i) two years after the grant date, or (ii) one year after the exercise date,
you shall immediately notify the Company in writing of such disposition. You
agree that you may be subject to income tax withholding by the Company on the
compensation income recognized from such early disposition of ISO Shares by
payment in cash or out of the current compensation paid to you.
8. Withholding Taxes and Stock Withholding. Regardless of any action the Company
or your actual employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option grant, including the grant, vesting or exercise of the
Option, the subsequent sale of Shares acquired pursuant to such exercise and the
receipt of any dividends; and (2) do not commit to structure the terms of the
grant or any aspect of the Option to reduce or eliminate your liability for
Tax-Related Items. You acknowledge that if you are subject to Tax-Related Items
in more than one jurisdiction, the Company and/or the Employer may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to exercise of the Option, you shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all withholding and
payment on account obligations of the Company and/or the Employer. In this
regard, you authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable (which, if you are an Insider, shall be
determined without regard to any potential application of Section 83(c)(3) of
the Code) by you from your wages or other cash compensation paid to you by the
Company and/or the Employer. With the Company’s consent, these arrangements may
also include, if permissible under local law, (a) withholding Shares that
otherwise would be issued to you when you exercise this Option, (b) having the
Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf and you hereby authorize such sales by this authorization), (c) your
payment of a cash amount, or (d) any other arrangement approved by the Company;
all under such rules as may be established by the Committee and in compliance
with the Company’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable; provided however, that if you are a Section 16 officer of the
Company under the Exchange Act, then the Committee (as constituted in accordance
with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding from alternatives (a)-(d) above, and the Committee shall establish
the method prior to the Tax-Related Items withholding event. The Fair Market
Value of these Shares, determined as of the effective date of the Option
exercise, will be applied as a credit against the withholding taxes. You shall
pay to the Company or the Employer any amount of Tax-Related Items that the
Company or the Employer may be required to withhold as a result of your
participation in the Plan or your purchase of Shares that cannot be satisfied by
the means previously described. Finally, you acknowledge that the Company has no
obligation to deliver Shares to you until you have satisfied the obligations in
connection with the Tax-Related Items as described in this Section.
9. Acknowledgement. The Company and you agree that the Option is granted under
and governed by the Notice of Grant, this Agreement and the provisions of the
Plan (incorporated herein by reference). You: (i) acknowledge receipt of a copy
of the Plan and the Plan prospectus, (ii) represent that you have carefully read
and are familiar with their provisions, and (iii) hereby accept the Option
subject to all of the terms and conditions set forth herein and those set forth
in the Plan and the





--------------------------------------------------------------------------------





Notice of Grant. You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan, the Notice of Grant and the Agreement.
10. Consent to Electronic Delivery of All Plan Documents and Disclosures. By
your acceptance of this Option, you consent to the electronic delivery of the
Notice of Grant, this Agreement, the Plan, account statements, Plan prospectuses
required by the Securities and Exchange Commission, U.S. financial reports of
the Company, and all other documents that the Company is required to deliver to
its security holders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the Option.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. You acknowledge that you may receive from the Company a
paper copy of any documents delivered electronically at no cost if you contact
the Company by telephone, through a postal service or electronic mail at . You
further acknowledge that you will be provided with a paper copy of any documents
delivered electronically if electronic delivery fails; similarly, you understand
that you must provide on request to the Company or any designated third party a
paper copy of any documents delivered electronically if electronic delivery
fails. Also, you understand that your consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if you have provided an electronic mail address), at any time by
notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail at . Finally, you understand that you are not
required to consent to electronic delivery.
11. Compliance with Laws and Regulations. The exercise of this Option will be
subject to and conditioned upon compliance by the Company and you with all
applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer. The Shares issued pursuant to this Agreement shall be
endorsed with appropriate legends, if any, determined by the Company.


12. Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement shall be enforceable in accordance with its terms.
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law. For purposes of litigating any dispute that may
arise directly or indirectly from the Plan, the Notice of Grant and this
Agreement, the parties hereby submit and consent to litigation in the exclusive
jurisdiction of the State of California and agree that any such litigation shall
be conducted only in the courts of California in Santa Clara County or the
federal courts of the United States for the Northern District of California and
no other courts.
13. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent, Subsidiary or Affiliate of the Company, to terminate your Service, for
any reason, with or without Cause.
14. Adjustment. In the event of a stock split, a stock dividend or a similar
change in Company stock, the number of Shares covered by this Option and the
exercise price per Share may be adjusted pursuant to the Plan.
15. Lock-Up Agreement. In connection with the initial public offering of the
Company’s securities and upon request of the Company or the underwriters
managing any underwritten offering of the Company’s securities, you hereby agree
not to sell, make any short sale of, loan, grant any Option for the purchase of,
or otherwise dispose of any securities of the Company however and whenever
acquired (other than those included in the registration) without the prior
written consent of the





--------------------------------------------------------------------------------





Company or such underwriters, as the case may be, for such period of time (not
to exceed one hundred eighty (180) days) from the effective date of such
registration as may be requested by the Company or such managing underwriters
and to execute an agreement reflecting the foregoing as may be requested by the
underwriters at the time of the public offering; provided however that, if
during the last seventeen (17) days of the restricted period the Company issues
an earnings release or material news or a material event relating to the Company
occurs, or prior to the expiration of the restricted period the Company
announces that it will release earnings results during the sixteen (16)-day
period beginning on the last day of the restricted period, then, upon the
request of the managing underwriter, to the extent required by any FINRA rules,
the restrictions imposed by this Section shall continue to apply until the end
of the third trading day following the expiration of the fifteen (15)-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event. In no event will the restricted period extend
beyond two hundred sixteen (216) days after the effective date of the
registration statement.
16. Award Subject to Company Clawback or Recoupment. To the extent permitted by
applicable law, the Option shall be subject to clawback or recoupment pursuant
to any compensation clawback or recoupment policy adopted by the Board or
required by law during the term of your employment or other Service that is
applicable to you. In addition to any other remedies available under such
policy, applicable law may require the cancellation of your Option (whether
vested or unvested) and the recoupment of any gains realized with respect to
your Option.
17. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice of Grant constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning this
Option are superseded. No modification of or amendment to this Agreement, nor
any waiver of any rights under this Agreement, shall be effective unless in
writing and signed by the parties to this Agreement. The failure by either party
to enforce any rights under this Agreement shall not be construed as a waiver of
any rights of such party.
BY ACCEPTING THIS OPTION, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.
 
 


 
 





--------------------------------------------------------------------------------





NOTICE OF RESTRICTED STOCK UNIT AWARD
LENDINGCLUB CORPORATION
2014 EQUITY INCENTIVE PLAN
Unless otherwise defined herein, the terms defined in the LendingClub
Corporation (the “Company”) 2014 Equity Incentive Plan (the “Plan”) shall have
the same meanings in this Notice of Restricted Stock Unit Award (the “Notice”)
and the attached Restricted Stock Unit Agreement (the “RSU Agreement”). You have
been granted an award of Restricted Stock Units (“RSUs”) under the Plan subject
to the terms and conditions of the Plan, this Notice and the attached RSU
Agreement.
 
 
 
 
 
 
 
Name:
 
 
 
 
Address:
 
 
 
 
Number of RSUs:
 
 
 
 
Date of Grant:
 
 
 
 
Vesting Commencement Date:
 
 
 
 
Expiration Date:
 
The date on which settlement of all RSUs granted hereunder occurs. This RSU
expires earlier if your Service terminates earlier, as described in the RSU
Agreement.
 
 
Vesting Schedule:
 
Sample vesting language: [Subject to the limitations set forth in the Notice,
the Plan and the RSU Agreement, % of the total number of RSUs will vest on the
three month anniversary of the Vesting Commencement Date and % of the total
number of RSUs will vest on each three month anniversary thereafter so long as
your Service continues.] [Alternate: Subject to the limitations set forth in the
Notice, the Plan, and the RSU Agreement, this RSU will vest contingently, in
whole or in part, upon the achievement of the Performance Factors during the
Performance Period, as set forth on Exhibit A hereto.]
 
 
Additional Terms:
 
Â If this box is checked, the additional terms and conditions set forth on
Attachment 1 hereto (as executed by the Company) are applicable and are
incorporated herein by reference. No document need be attached as Attachment
1 if the box is not checked.

You acknowledge that the vesting of the RSUs pursuant to this Notice is earned
only by continuing Service. By accepting this award, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Plan, the Notice and the RSU Agreement. By accepting this RSU, you consent to
electronic delivery as set forth in the RSU Agreement.





--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
LENDINGCLUB CORPORATION
 
 
 
 
 
Signature:
 
 
 
 
 
By:
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
Its:
 
 

 
 
 


  





--------------------------------------------------------------------------------





RESTRICTED STOCK UNIT AGREEMENT
LENDINGCLUB CORPORATION
2014 EQUITY INCENTIVE PLAN
You have been granted Restricted Stock Units (“RSUs”) by LendingClub Corporation
(the “Company”) subject to the terms, restrictions and conditions of the Plan,
the Notice of Restricted Stock Unit Award (the “Notice”) and this Restricted
Stock Unit Agreement (this “RSU Agreement”).
1. Settlement. Settlement of RSUs shall be made in the same calendar year as the
applicable date of vesting under the vesting schedule set forth in the Notice;
provided, however, that if the vesting date under the vesting schedule set forth
in the Notice is in December, then settlement of any RSUs that vest in December
shall be within 30 days of vesting. Settlement of RSUs shall be in Shares.
Settlement means the delivery of the Shares vested under an RSU. No fractional
RSUs or rights for fractional Shares shall be created pursuant to this RSU
Agreement.
2. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, you shall have no ownership of the Shares allocated
to the RSUs and shall have no right to dividends or to vote such Shares.
3. Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall
not be credited to you.
4. No Transfer. RSUs may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of in any manner other than by will or by
the laws of descent or distribution or court order or unless otherwise permitted
by the Committee on a case-by-case basis.
5. Termination. If your Service terminates for any reason, all unvested RSUs
shall be forfeited to the Company forthwith, and all rights you have to such
RSUs shall immediately terminate. In case of any dispute as to whether your
termination of Service has occurred, the Committee shall have sole discretion to
determine whether such termination has occurred and the effective date of such
termination.
6. Tax Consequences. You acknowledge that you will recognize tax consequences in
connection with the RSUs. You should consult a tax adviser regarding your tax
obligations in the jurisdiction where you are subject to tax
7. Withholding Taxes and Stock Withholding. Regardless of any action the Company
or your actual employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the award, including the grant, vesting or settlement of the RSUs,
the subsequent sale of Shares acquired pursuant to such settlement and the
receipt of any dividends; and (ii) do not commit to structure the terms of the
award or any aspect of the RSUs to reduce or eliminate your liability for
Tax-Related Items. You acknowledge that if you are subject to Tax-Related Items
in more than one jurisdiction, the Company and/or the Employer may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to the settlement of your RSUs, you shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, you authorize the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable (which, if you are an
Insider, shall be determined without regard to any potential application of
Section 83(c)(3) of the Code) by you from your wages or other cash compensation
paid to you by the Company and/or the Employer. With the Company’s consent,
these arrangements may also include, if permissible under local law, (a)
withholding Shares that otherwise would be issued to





--------------------------------------------------------------------------------





you when your RSUs are settled, (b) having the Company withhold taxes from the
proceeds of the sale of the Shares, either through a voluntary sale or through a
mandatory sale arranged by the Company (on your behalf and you hereby authorize
such sales by this authorization), (c) your payment of a cash amount, or (d) any
other arrangement approved by the Company; all under such rules as may be
established by the Committee and in compliance with the Company’s Insider
Trading Policy and 10b5-1 Trading Plan Policy, if applicable; provided however,
that if you are a Section 16 officer of the Company under the Exchange Act, then
the Committee (as constituted in accordance with Rule 16b-3 under the Exchange
Act) shall establish the method of withholding from alternatives (a)-(d) above,
and the Committee shall establish the method prior to the Tax-Related Items
withholding event. The Fair Market Value of these Shares will be applied as a
credit against the withholding taxes. You shall pay to the Company or the
Employer any amount of Tax-Related Items that the Company or the Employer may be
required to withhold as a result of your participation in the Plan or your
purchase of Shares that cannot be satisfied by the means previously described.
Finally, you acknowledge that the Company has no obligation to deliver Shares to
you until you have satisfied the obligations in connection with the Tax-Related
Items as described in this Section.
8. Acknowledgement. The Company and you agree that the RSUs are granted under
and governed by the Notice, this RSU Agreement and the provisions of the Plan
(incorporated herein by reference). You: (i) acknowledge receipt of a copy of
the Plan and the Plan prospectus, (ii) represent that you have carefully read
and are familiar with their provisions, and (iii) hereby accept the RSUs subject
to all of the terms and conditions set forth herein and those set forth in the
Plan and the Notice. You hereby agree to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions relating to
the Plan, the Notice and this RSU Agreement.
9. Entire Agreement; Enforcement of Rights. This RSU Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this RSU
Agreement, nor any waiver of any rights under this RSU Agreement, shall be
effective unless in writing and signed by the parties to this RSU Agreement. The
failure by either party to enforce any rights under this RSU Agreement shall not
be construed as a waiver of any rights of such party.
10. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and you with all applicable
state, federal and foreign laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer. The Shares issued pursuant to this RSU Agreement shall be endorsed
with appropriate legends, if any, determined by the Company.
11. Governing Law; Severability. If one or more provisions of this RSU Agreement
are held to be unenforceable under applicable law, the parties agree to
renegotiate such provision in good faith. In the event that the parties cannot
reach a mutually agreeable and enforceable replacement for such provision, then
(i) such provision shall be excluded from this RSU Agreement, (ii) the balance
of this RSU Agreement shall be interpreted as if such provision were so excluded
and (iii) the balance of this RSU Agreement shall be enforceable in accordance
with its terms. This RSU Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law. For purposes of
litigating any dispute that may arise directly or indirectly from the Plan, the
Notice and this RSU Agreement, the parties hereby submit and consent to
litigation in the exclusive jurisdiction of the State of California and agree
that any such litigation shall be conducted only in the courts of California in
Santa Clara County or the federal courts of the United States for the Northern
District of California and no other courts.
11. No Rights as Employee, Director or Consultant. Nothing in this RSU Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent, Subsidiary or Affiliate of the Company, to terminate your Service, for
any reason, with or without Cause.





--------------------------------------------------------------------------------





12. Consent to Electronic Delivery of All Plan Documents and Disclosures. By
your acceptance of this RSU, you consent to the electronic delivery of the
Notice, this RSU Agreement, the Plan, account statements, Plan prospectuses
required by the Securities and Exchange Commission, U.S. financial reports of
the Company, and all other documents that the Company is required to deliver to
its security holders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the RSU.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. You acknowledge that you may receive from the Company a
paper copy of any documents delivered electronically at no cost if you contact
the Company by telephone, through a postal service or electronic mail at . You
further acknowledge that you will be provided with a paper copy of any documents
delivered electronically if electronic delivery fails; similarly, you understand
that you must provide on request to the Company or any designated third party a
paper copy of any documents delivered electronically if electronic delivery
fails. Also, you understand that your consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if you have provided an electronic mail address), at any time by
notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail at . Finally, you understand that you are not
required to consent to electronic delivery.
13. Code Section 409A. For purposes of this RSU Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Internal Revenue
Code and the regulations thereunder (“Section 409A”). Notwithstanding anything
else provided herein, to the extent any payments provided under this RSU
Agreement in connection with your termination of employment constitute deferred
compensation subject to Section 409A, and you are deemed at the time of such
termination of employment to be a “specified employee” under Section 409A, then
such payment shall not be made or commence until the earlier of (i) the
expiration of the six-month period measured from your separation from service or
(ii) the date of your death following such a separation from service; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to you including, without limitation, the additional
tax for which you would otherwise be liable under Section 409A(a)(1)(B) in the
absence of such a deferral. To the extent any payment under this RSU Agreement
may be classified as a “short-term deferral” within the meaning of Section 409A,
such payment shall be deemed a short-term deferral, even if it may also qualify
for an exemption from Section 409A under another provision of Section 409A.
Payments pursuant to this section are intended to constitute separate payments
for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
14. Award Subject to Company Clawback or Recoupment. To the extent permitted by
applicable law, the RSUs shall be subject to clawback or recoupment pursuant to
any compensation clawback or recoupment policy adopted by the Board or required
by law during the term of your employment or other Service that is applicable to
you. In addition to any other remedies available under such policy, applicable
law may require the cancellation of your RSUs (whether vested or unvested) and
the recoupment of any gains realized with respect to your RSUs.
BY ACCEPTING THIS RSU, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.
 
 
 


 
 







--------------------------------------------------------------------------------





NOTICE OF STOCK APPRECIATION RIGHT AWARD
LENDINGCLUB CORPORATION
2014 EQUITY INCENTIVE PLAN
Unless otherwise defined herein, the terms defined in the LendingClub
Corporation (the “Company”) 2014 Equity Incentive Plan (the “Plan”) shall have
the same meanings in this Notice of Stock Appreciation Right Award (the “Notice
of Grant”) and the attached Stock Appreciation Right Agreement (the “SAR
Agreement”). You have been granted an award of Stock Appreciation Rights (the
“SAR”) of the Company under the Plan subject to the terms, restrictions and
conditions of the Plan, this Notice of Grant and the SAR Agreement.
 
 
 
 
 
 
 
Name:
 
 
 
 
Address:
 
 
 
 
Date of Grant:
 
 
 
 
Vesting Commencement Date:
 
 
 
 
Fair Market Value on Date of Grant:
 
 
 
 
Total Number of Shares:
 
 
 
 
Expiration Date:
 
 
 
 
Vesting Schedule:
 
The SAR becomes exercisable with respect to the first 25% of the Shares subject
to the SAR when you complete 12 months of continuous Service from the Vesting
Commencement Date. Thereafter, the SAR becomes exercisable with respect to an
additional 1/48th of the Shares subject to the SAR when you complete each month
of Service.

You acknowledge that the vesting of the SAR pursuant to this Notice of Grant is
earned only by continuing Service. By accepting the SAR, you and the Company
agree that the SAR is granted under and governed by the terms and conditions of
the Plan, the Notice of Grant and the SAR Agreement. By accepting the SAR, you
consent to electronic delivery as set forth in the SAR Agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PARTICIPANT:
 
 
 
LENDINGCLUB CORPORATION
 
 
 
 
 
Signature:
 
 
 
 
 
By:
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
Its:
 
 

 





--------------------------------------------------------------------------------





 
STOCK APPRECIATION RIGHT AWARD AGREEMENT
LENDINGCLUB CORPORATION
2014 EQUITY INCENTIVE PLAN
You have been granted an award of Stock Appreciation Rights (the “SAR”) by
LendingClub Corporation (the “Company”) under the 2014 Equity Incentive Plan
(the “Plan”), subject to the terms and conditions of the Plan, the Notice of
Stock Appreciation Right Award (the “Notice of Grant”) and this Stock
Appreciation Right Agreement (the “Agreement”).
1. Grant of SAR. You have been granted a SAR for the number of Shares set forth
in the Notice of Grant at the fair market value set forth in the Notice of
Grant. In the event of a conflict between the terms and conditions of the Plan
and the terms and conditions of this Agreement, the terms and conditions of the
Plan shall prevail.
2. Termination Period.
(a) General Rule. If your Service terminates for any reason except death or
Disability, and other than for Cause, then this SAR will expire at the close of
business at Company headquarters on the date three months after your termination
of Service (subject to the expiration detailed in Section 6). In no event shall
this SAR be exercised later than the Expiration Date set forth in the Notice of
Grant. If your Service is terminated for Cause, this SAR will expire upon the
date of such termination. The Company determines when your Service terminates
for all purposes under this Agreement.
(b) Death; Disability. If you die before your Service terminates (or you die
within three months of your termination of Service other than for Cause), then
this SAR will expire at the close of business at Company headquarters on the
date 12 months after the date of death (subject to the expiration detailed in
Section 6). If your Service terminates because of your Disability, then this SAR
will expire at the close of business at Company headquarters on the date 12
months after your termination date (subject to the expiration detailed in
Section 6).
(c) No Notice. You are responsible for keeping track of these exercise periods
following your termination of Service for any reason. The Company will not
provide further notice of such periods. In no event shall this SAR be exercised
later than the Expiration Date set forth in the Notice of Grant.
3. Vesting Rights. Subject to the applicable provisions of the Plan and this
Agreement, this SAR may be exercised, in whole or in part, in accordance with
the schedule set forth in the Notice of Grant.
4. Exercise of SAR.
(a) Right to Exercise. This SAR is exercisable during its term in accordance
with the Vesting Schedule set forth in the Notice of Grant and the applicable
provisions of the Plan and this Agreement. In the event of your death,
Disability, or other cessation of Service, the exercisability of the SAR is
governed by the applicable provisions of the Plan, the Notice of Grant and this
Agreement. This SAR may not be exercised for a fraction of a Share.
 
(b) Method of Exercise. This SAR is exercisable by delivery of an exercise
notice in a form specified by the Company (the “Exercise Notice”), which shall
state the election to exercise the SAR, the number of Shares in respect of which
the SAR is being exercised, and such other representations and agreements as may
be required by the Company pursuant to the provisions of the Plan. The Exercise
Notice shall be delivered in person, by mail, via electronic mail or facsimile
or by other authorized method to the Secretary of the Company or other person
designated by the Company. This





--------------------------------------------------------------------------------





SAR shall be deemed to be exercised upon receipt by the Company of a fully
executed Exercise Notice and any applicable tax withholding due upon exercise of
the SAR.
(c) No Shares shall be issued pursuant to the exercise of this SAR unless such
issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed. Assuming such compliance, for income tax purposes the Exercised
Shares shall be considered transferred to you on the date the SAR is exercised
with respect to such Exercised Shares.
5. Non-Transferability of SAR. This SAR may not be transferred in any manner
other than by will or by the laws of descent or distribution or court order and
may be exercised during your lifetime only by you unless otherwise permitted by
the Committee on a case-by-case basis. The terms of the Plan and this Agreement
shall be binding upon your executors, administrators, heirs, successors and
assign.
6. Term of SAR. This SAR shall in any event expire on the expiration date set
forth in the Notice of Grant, which date is not more than 10 years after the
Date of Grant.
7. Tax Consequences. You should consult a tax adviser for tax consequences
relating to this SAR in the jurisdiction in which you are subject to tax. YOU
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS SAR OR DISPOSING OF THE
SHARES. If you are an Employee or a former Employee, the Company may be required
to withhold from your compensation an amount equal to the minimum amount the
Company is required to withhold for income and employment taxes or collect from
you and pay to the applicable taxing authorities an amount in cash equal to a
percentage of this compensation income at the time of exercise.
8. Withholding Taxes and Stock Withholding. Regardless of any action the Company
or your actual employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the SAR, including the grant, vesting or exercise of the SAR, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
any dividends; and (2) do not commit to structure the terms of the grant or any
aspect of the SAR to reduce or eliminate your liability for Tax-Related Items.
You acknowledge that if you are subject to Tax-Related Items in more than one
jurisdiction, the Company and/or the Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Prior to exercise of the SAR, you shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all withholding and
payment on account obligations of the Company and/or the Employer. In this
regard, you authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable (which, if you are an Insider, shall be
determined without regard to any potential application of Section 83(c)(3) of
the Code) by you from your wages or other cash compensation paid to you by the
Company and/or the Employer. With the Company’s consent, these arrangements may
also include, if permissible under local law, (a) withholding Shares that
otherwise would be issued to you when you exercise this SAR, (b) having the
Company withhold taxes from the proceeds of the sale of the Shares, either
through a voluntary sale or through a mandatory sale arranged by the Company (on
your behalf and you hereby authorize such sales by this authorization), (c) your
payment of a cash amount, or (d) any other arrangement approved by the Company;
all under such rules as may be established by the Committee and in compliance
with the Company’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable; provided however, that if you are a Section 16 officer of the
Company under the Exchange Act, then the Committee (as constituted in accordance
with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding from alternatives (a)-(d) above, and the Committee shall establish
the method prior to the Tax-Related Items withholding event. The Fair Market
Value of these Shares, determined as of the effective date of the SAR





--------------------------------------------------------------------------------





exercise, will be applied as a credit against the withholding taxes. You shall
pay to the Company or the Employer any amount of Tax-Related Items that the
Company or the Employer may be required to withhold as a result of your
participation in the Plan or your purchase of Shares that cannot be satisfied by
the means previously described. Finally, you acknowledge that the Company has no
obligation to honor the exercise or deliver Shares to you until you have
satisfied the obligations in connection with the Tax-Related Items as described
in this Section.
9. Acknowledgement. The Company and you agree that the SAR is granted under and
governed by the Notice of Grant, this Agreement and the provisions of the Plan
(incorporated herein by reference). You: (i) acknowledge receipt of a copy of
the Plan and the Plan prospectus, (ii) represent that you have carefully read
and are familiar with their provisions, and (iii) hereby accept the SAR subject
to all of the terms and conditions set forth herein and those set forth in the
Plan and the Notice of Grant. You hereby agree to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
relating to the Plan, the Notice of Grant and the SAR Agreement.
10. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice of Grant constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning the
purchase of the Shares hereunder are superseded. No modification of or amendment
to this Agreement, nor any waiver of any rights under this Agreement, shall be
effective unless in writing and signed by the parties to this Agreement. The
failure by either party to enforce any rights under this Agreement shall not be
construed as a waiver of any rights of such party.
11. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and you with all applicable
state, federal and foreign laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer. The Shares issued pursuant to this Agreement shall be endorsed with
appropriate legends, if any, determined by the Company.
12. Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement shall be enforceable in accordance with its terms.
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law. For purposes of litigating any dispute that may
arise directly or indirectly from the Plan, the Notice of Grant and this
Agreement, the parties hereby submit and consent to litigation in the exclusive
jurisdiction of the State of California and agree that any such litigation shall
be conducted only in the courts of California in Santa Clara County or the
federal courts of the United States for the Northern District of California and
no other courts.
13. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent, Subsidiary or Affiliate of the Company, to terminate your Service, for
any reason, with or without Cause.
14. Consent to Electronic Delivery of All Plan Documents and Disclosures. By
your acceptance of this SAR, you consent to the electronic delivery of the
Notice of Grant, this Agreement, the Plan, account statements, Plan prospectuses
required by the Securities and Exchange Commission, U.S. financial reports of
the Company, and all other documents that the Company is required to deliver to
its security holders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the SAR.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. You acknowledge that you may receive from the





--------------------------------------------------------------------------------





Company a paper copy of any documents delivered electronically at no cost if you
contact the Company by telephone, through a postal service or electronic mail at
. You further acknowledge that you will be provided with a paper copy of any
documents delivered electronically if electronic delivery fails; similarly, you
understand that you must provide on request to the Company or any designated
third party a paper copy of any documents delivered electronically if electronic
delivery fails. Also, you understand that your consent may be revoked or
changed, including any change in the electronic mail address to which documents
are delivered (if you have provided an electronic mail address), at any time by
notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail at . Finally, you understand that you are not
required to consent to electronic delivery.
15. Award Subject to Company Clawback or Recoupment. To the extent permitted by
applicable law, the SAR shall be subject to clawback or recoupment pursuant to
any compensation clawback or recoupment policy adopted by the Board or required
by law during the term of your employment or other Service that is applicable to
you. In addition to any other remedies available under such policy, applicable
law may require the cancellation of your SAR (whether vested or unvested) and
the recoupment of any gains realized with respect to your SAR. 
BY ACCEPTING THIS SAR, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.
 
 
 


 
 





--------------------------------------------------------------------------------





NOTICE OF STOCK BONUS AWARD
LENDINGCLUB CORPORATION
2014 EQUITY INCENTIVE PLAN
Unless otherwise defined herein, the terms defined in the LendingClub
Corporation (the “Company”) 2014 Equity Incentive Plan (the “Plan”) shall have
the same meanings in this Notice of Stock Bonus Award (the “Notice”) and the
attached Stock Bonus Award Agreement (the “Stock Bonus Agreement”). You have
been granted an award of Shares under the Plan (the “Stock Bonus Award”) subject
to the terms and conditions of the Plan, this Notice and the attached Stock
Bonus Agreement.
 
 
 
 
 
 
 
Name:
 
 
 
 
Address:
 
 
 
 
Number of Shares:
 
 
 
 
Date of Grant:
 
 
 
 
Vesting Commencement Date:
 
 
 
 
Vesting Schedule:
 
[Subject to the limitations set forth in this Notice, the Plan and the Stock
Bonus Agreement, 25% of the total number of Shares subject to the Stock Bonus
Award will vest on the 12 month anniversary of the Vesting Commencement Date and
12.5% of the total number of Shares will vest on each six month anniversary
thereafter so long as your Service continues.]

You acknowledge that the vesting of the Shares pursuant to this Notice is earned
only by continuing Service. By accepting this Stock Bonus Award, you and the
Company agree that this Stock Bonus Award is granted under and governed by the
terms and conditions of the Plan, the Notice and the Stock Bonus Agreement. By
accepting this Stock Bonus Award, you consent to electronic delivery as set
forth in the Stock Bonus Agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
LENDINGCLUB CORPORATION
 
 
 
 
 
Signature:
 
 
 
 
 
By:
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
Its:
 
 

 
 
 


 
 





--------------------------------------------------------------------------------





STOCK BONUS AWARD AGREEMENT
LENDINGCLUB CORPORATION
2014 EQUITY INCENTIVE PLAN
You have been granted a Stock Bonus Award (“Stock Bonus Award”) by LendingClub
Corporation (the “Company”), subject to the terms, restrictions and conditions
of the Plan, the Notice of Stock Bonus Award (the “Notice”) and this Stock Bonus
Award Agreement (this “Agreement”).
1. Issuance. Your Stock Bonus Award shall be issued in Shares, and the Company’s
transfer agent shall record ownership of such Shares in your name as soon as
reasonably practicable.
2. No Stockholder Rights. Unless and until you are recorded as the holder of
such Shares on the stock records of the Company and its transfer agent, you
shall have no right to dividends or to vote Shares.
3. No-Transfer. Unvested Shares subject to your Stock Bonus Award shall not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of by
you or any person whose interest derives from your interest. “Unvested Shares”
are Shares that have not yet vested pursuant to the terms of the vesting
schedule set forth in the Notice.
4. Termination. If your Service terminates for any reason, all Unvested Shares
shall immediately be forfeited to the Company, and all rights you have to such
Unvested Shares shall immediately terminate. In case of any dispute as to
whether a termination of Service has occurred, the Committee shall have sole
discretion to determine whether such termination has occurred and the effective
date of such termination.
5. Tax Consequences. YOU SHOULD CONSULT A TAX ADVISER BEFORE ACQUIRING THE
SHARES IN THE JURISDICTION IN WHICH YOU ARE SUBJECT TO TAX. Shares shall not be
issued under this Agreement unless you make arrangements acceptable to the
Company to pay any withholding taxes that may be due as a result of the
acquisition or vesting of Shares.
6. Withholding Taxes and Stock Withholding. Regardless of any action the Company
or your actual employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the award, including the award or vesting of such Shares, the
subsequent sale of Shares under this award and the receipt of any dividends; and
(2) do not commit to structure the terms of the award to reduce or eliminate
your liability for Tax-Related Items. You acknowledge that if you are subject to
Tax-Related Items in more than one jurisdiction, the Company and/or the Employer
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction.
The Company will only recognize you as a record holder of Shares if you have
paid or made adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all withholding and payment on account obligations of the
Company and/or the Employer. In this regard, you authorize the Company and/or
the Employer to withhold all applicable Tax-Related Items legally payable
(which, if you are an Insider, shall be determined without regard to any
potential application of Section 83(c)(3) of the Code) by you from your wages or
other cash compensation paid to you by the Company and/or the Employer. With the
Company’s consent, these arrangements may also include, if permissible under
local law, (a) withholding Shares that otherwise would be released when they
vest, (b) having the Company withhold taxes from the proceeds of the sale of the
Shares, either through a voluntary sale or through a mandatory sale arranged by
the Company (on your behalf and you hereby authorize such sales by this
authorization), (c) your payment of a cash amount, or (d) any other arrangement
approved by the Company; all under such rules as may be established by the
Committee and in





--------------------------------------------------------------------------------





compliance with the Company’s Insider Trading Policy and 10b5-1 Trading Plan
Policy, if applicable; provided however, that if you are a Section 16 officer of
the Company under the Exchange Act, then the Committee (as constituted in
accordance with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding from alternatives (a)-(d) above, and the Committee shall establish
the method prior to the Tax-Related Items withholding event. The Fair Market
Value of these Shares will be applied as a credit against the withholding taxes.
You shall pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold as a result of your
participation in the Plan or your purchase of Shares that cannot be satisfied by
the means previously described. Finally, you acknowledge that the Company has no
obligation to deliver Shares to you until you have satisfied the obligations in
connection with the Tax-Related Items as described in this Section.
7. Acknowledgement. The Company and you agree that the Stock Bonus Award is
granted under and governed by the Notice, this Agreement and the provisions of
the Plan (incorporated herein by reference). You: (i) acknowledge receipt of a
copy of the Plan and the Plan prospectus, (ii) represent that you have carefully
read and are familiar with their provisions, and (iii) hereby accept the Stock
Bonus Award subject to all of the terms and conditions set forth herein and
those set forth in the Plan and the Notice. You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions relating to the Plan, the Notice and the Stock Bonus Award.
8. Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.
9. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and you with all applicable
state, federal and foreign laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer. The Shares issued pursuant to this Agreement shall be endorsed with
appropriate legends, if any, determined by the Company.
10. Governing Law; Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of this Agreement shall be enforceable in accordance with its terms.
This Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of law. For purposes of litigating any dispute that may
arise directly or indirectly from the Plan, the Notice and this Agreement, the
parties hereby submit and consent to litigation in the exclusive jurisdiction of
the State of California and agree that any such litigation shall be conducted
only in the courts of California in Santa Clara County or the federal courts of
the United States for the Northern District of California and no other courts.
10. No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent, Subsidiary or Affiliate of the Company, to terminate your Service, for
any reason, with or without Cause.
11. Consent to Electronic Delivery of All Plan Documents and Disclosures. By
acceptance of this Stock Bonus Award, you consent to the electronic delivery of
the Notice, this Agreement, the Plan, account statements, Plan prospectuses
required by the Securities and Exchange Commission, U.S. financial reports of
the Company, and all other documents that the





--------------------------------------------------------------------------------





Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements) or other communications or
information related to the Stock Bonus Award. Electronic delivery may include
the delivery of a link to a Company intranet or the internet site of a third
party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at the Company’s discretion. You
acknowledge that you may receive from the Company a paper copy of any documents
delivered electronically at no cost if you contact the Company by telephone,
through a postal service or electronic mail at . You further acknowledge that
you will be provided with a paper copy of any documents delivered electronically
if electronic delivery fails; similarly, you understand that you must provide on
request to the Company or any designated third party a paper copy of any
documents delivered electronically if electronic delivery fails. Also, you
understand that your consent may be revoked or changed, including any change in
the electronic mail address to which documents are delivered (if you have
provided an electronic mail address), at any time by notifying the Company of
such revised or revoked consent by telephone, postal service or electronic mail
at . Finally, you understand that you are not required to consent to electronic
delivery.
12. Award Subject to Company Clawback or Recoupment. To the extent permitted by
applicable law, the Stock Bonus Award shall be subject to clawback or recoupment
pursuant to any compensation clawback or recoupment policy adopted by the Board
or required by law during the term of your employment or other Service with the
Company that is applicable to you. In addition to any other remedies available
under such policy, applicable law may require the cancellation of your Stock
Bonus Award (whether vested or unvested) and the recoupment of any gains
realized with respect to your Stock Bonus Award.
BY ACCEPTING THE STOCK BONUS AWARD, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.
 
  
 


 


 
 





--------------------------------------------------------------------------------





NOTICE OF RESTRICTED STOCK UNIT AWARD
(Full Career Vesting Eligible)
 
LENDINGCLUB CORPORATION
2014 EQUITY INCENTIVE PLAN


Unless otherwise defined herein, the terms defined in the LendingClub
Corporation (the “Company”) 2014 Equity Incentive Plan (the “Plan”) shall have
the same meanings in this Notice of Restricted Stock Unit Award (the “Notice”)
and the attached Restricted Stock Unit Agreement (the “RSU Agreement”). You have
been granted an award of Restricted Stock Units (“RSUs”) under the Plan subject
to the terms and conditions of the Plan, this Notice and the attached RSU
Agreement.
 
 
 
 
 
 
 
Name:
 
 
 
 
Address:
 
 
 
 
Number of RSUs:
 
 
 
 
Date of Grant:
 
 
 
 
Vesting Commencement Date:
 
 
 
 
Expiration Date:
 
The date on which settlement of all RSUs granted hereunder occurs. This RSU
expires earlier if your Service terminates and, if applicable, the expiration
date of your Full Career Vesting Period (as such term is defined in Attachment
1 to the RSU Agreement), as described in the RSU Agreement.
 
 
Vesting Schedule:
 
Sample vesting language: [Subject to the limitations set forth in the Notice,
the Plan and the RSU Agreement, % of the total number of RSUs will vest on the
three month anniversary of the Vesting Commencement Date and % of the total
number of RSUs will vest on each three month anniversary thereafter so long as
your Service continues or you are in the Full Career Vesting Period.]
[Alternate: Subject to the limitations set forth in the Notice, the Plan, and
the RSU Agreement, this RSU will vest contingently, in whole or in part, upon
the achievement of the Performance Factors during the Performance Period, as set
forth on Exhibit A hereto.]
 
 
Additional Terms:
 
The additional terms and conditions set forth on Attachment 1 to the RSU
Agreement are applicable and are incorporated herein by reference.

By accepting this award, you and the Company agree that this award is granted
under and governed by the terms and conditions of the Plan, the Notice and the
RSU Agreement. By accepting this RSU, you consent to electronic delivery as set
forth in the RSU Agreement.





--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
LENDINGCLUB CORPORATION
 
 
 
 
 
Signature:
 
 
 
 
 
By:
 
 
 
 
 
 
 
Print Name:
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
Its:
 
 

 
 


 
 





--------------------------------------------------------------------------------





RESTRICTED STOCK UNIT AGREEMENT
(Full Career Vesting Eligible)
 
LENDINGCLUB CORPORATION
2014 EQUITY INCENTIVE PLAN
You have been granted Restricted Stock Units (“RSUs”) by LendingClub Corporation
(the “Company”) subject to the terms, restrictions and conditions of the Plan,
the Notice of Restricted Stock Unit Award (the “Notice”) and this Restricted
Stock Unit Agreement (this “RSU Agreement”).
1. Settlement. Settlement of RSUs shall be made in the same calendar year as the
applicable date of vesting under the vesting schedule set forth in the Notice;
provided, however, that if the vesting date under the vesting schedule set forth
in the Notice is in December, then settlement of any RSUs that vest in December
shall be within 30 days of vesting. Settlement of RSUs shall be in Shares.
Settlement means the delivery of the Shares vested under an RSU. No fractional
RSUs or rights for fractional Shares shall be created pursuant to this RSU
Agreement.
2. No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, you shall have no ownership of the Shares allocated
to the RSUs and shall have no right to dividends or to vote such Shares.
3. Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall
not be credited to you.
4. No Transfer. RSUs may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of in any manner other than by will or by
the laws of descent or distribution or court order or unless otherwise permitted
by the Committee on a case-by-case basis.
5. Termination. All unvested RSUs shall be forfeited to the Company forthwith,
and all rights you have to such RSUs shall immediately terminate upon either:
(i) the date your Service terminates if you do not qualify for the Full Career
Vesting Benefit (as such term is defined in Attachment 1 hereto) or (ii) the
expiration date of your Full Career Vesting Period if you do qualify for the
Full Career Vesting Benefit. In case of any dispute as to whether your
termination of Service has occurred or whether you qualify for the Full Career
Vesting Benefit, the Committee shall have sole discretion to determine whether:
(i) such termination or qualification has occurred and (ii) the date on which
all then unvested RSUs shall be forfeited to the Company and all rights you have
to such RSUs shall terminate.
6. Tax Consequences. You acknowledge that you will recognize tax consequences in
connection with the RSUs. You should consult a tax adviser regarding your tax
obligations in the jurisdiction where you are subject to tax
7. Withholding Taxes and Stock Withholding. Regardless of any action the Company
or your actual employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the award, including the grant, vesting or settlement of the RSUs,
the subsequent sale of Shares acquired pursuant to such settlement and the
receipt of any dividends; and (ii) do not commit to structure the terms of the
award or any aspect of the RSUs to reduce or eliminate your liability for
Tax-Related Items. You acknowledge that if you are subject to Tax-Related Items
in more than one jurisdiction, the Company and/or the Employer may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.





--------------------------------------------------------------------------------





Prior to the settlement of your RSUs, you shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, you authorize the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable (which, if you are an
Insider, shall be determined without regard to any potential application of
Section 83(c)(3) of the Code) by you from your wages or other cash compensation
paid to you by the Company and/or the Employer. With the Company’s consent,
these arrangements may also include, if permissible under local law, (a)
withholding Shares that otherwise would be issued to you when your RSUs are
settled, (b) having the Company withhold taxes from the proceeds of the sale of
the Shares, either through a voluntary sale or through a mandatory sale arranged
by the Company (on your behalf and you hereby authorize such sales by this
authorization), (c) your payment of a cash amount, or (d) any other arrangement
approved by the Company; all under such rules as may be established by the
Committee and in compliance with the Company’s Insider Trading Policy and 10b5-1
Trading Plan Policy, if applicable; provided however, that if you are a Section
16 officer of the Company under the Exchange Act, then the Committee (as
constituted in accordance with Rule 16b-3 under the Exchange Act) shall
establish the method of withholding from alternatives (a)-(d) above, and the
Committee shall establish the method prior to the Tax-Related Items withholding
event. The Fair Market Value of these Shares will be applied as a credit against
the withholding taxes. You shall pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of your participation in the Plan or your purchase of
Shares that cannot be satisfied by the means previously described. Finally, you
acknowledge that the Company has no obligation to deliver Shares to you until
you have satisfied the obligations in connection with the Tax-Related Items as
described in this Section.
8. Acknowledgement. The Company and you agree that the RSUs are granted under
and governed by the Notice, this RSU Agreement and the provisions of the Plan
(incorporated herein by reference). You: (i) acknowledge receipt of a copy of
the Plan and the Plan prospectus, (ii) represent that you have carefully read
and are familiar with their provisions, and (iii) hereby accept the RSUs subject
to all of the terms and conditions set forth herein and those set forth in the
Plan and the Notice. You hereby agree to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions relating to
the Plan, the Notice and this RSU Agreement.
9. Entire Agreement; Enforcement of Rights. This RSU Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this RSU
Agreement, nor any waiver of any rights under this RSU Agreement, shall be
effective unless in writing and signed by the parties to this RSU Agreement. The
failure by either party to enforce any rights under this RSU Agreement shall not
be construed as a waiver of any rights of such party.
10. Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and you with all applicable
state, federal and foreign laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer. The Shares issued pursuant to this RSU Agreement shall be endorsed
with appropriate legends, if any, determined by the Company.
11. Governing Law; Severability. If one or more provisions of this RSU Agreement
are held to be unenforceable under applicable law, the parties agree to
renegotiate such provision in good faith. In the event that the parties cannot
reach a mutually agreeable and enforceable replacement for such provision, then
(i) such provision shall be excluded from this RSU Agreement, (ii) the balance
of this RSU Agreement shall be interpreted as if such provision were so excluded
and (iii) the balance of this RSU Agreement shall be enforceable in accordance
with its terms. This RSU Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law. For purposes of
litigating any dispute that may arise directly or indirectly from the Plan, the
Notice and this RSU Agreement, the parties hereby submit and consent to
litigation in the exclusive jurisdiction of the State of California and agree
that any such





--------------------------------------------------------------------------------





litigation shall be conducted only in the courts of California in Santa Clara
County or the federal courts of the United States for the Northern District of
California and no other courts.
11. No Rights as Employee, Director or Consultant. Nothing in this RSU Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent, Subsidiary or Affiliate of the Company, to terminate your Service, for
any reason, with or without Cause.
12. Consent to Electronic Delivery of All Plan Documents and Disclosures. By
your acceptance of this RSU, you consent to the electronic delivery of the
Notice, this RSU Agreement, the Plan, account statements, Plan prospectuses
required by the Securities and Exchange Commission, U.S. financial reports of
the Company, and all other documents that the Company is required to deliver to
its security holders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the RSU.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. You acknowledge that you may receive from the Company a
paper copy of any documents delivered electronically at no cost if you contact
the Company by telephone, through a postal service or electronic mail at . You
further acknowledge that you will be provided with a paper copy of any documents
delivered electronically if electronic delivery fails; similarly, you understand
that you must provide on request to the Company or any designated third party a
paper copy of any documents delivered electronically if electronic delivery
fails. Also, you understand that your consent may be revoked or changed,
including any change in the electronic mail address to which documents are
delivered (if you have provided an electronic mail address), at any time by
notifying the Company of such revised or revoked consent by telephone, postal
service or electronic mail at . Finally, you understand that you are not
required to consent to electronic delivery.
13. Code Section 409A. For purposes of this RSU Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Internal Revenue
Code and the regulations thereunder (“Section 409A”). Notwithstanding anything
else provided herein, to the extent any payments provided under this RSU
Agreement in connection with your termination of employment constitute deferred
compensation subject to Section 409A, and you are deemed at the time of such
termination of employment to be a “specified employee” under Section 409A, then
such payment shall not be made or commence until the earlier of (i) the
expiration of the six-month period measured from your separation from service or
(ii) the date of your death following such a separation from service; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to you including, without limitation, the additional
tax for which you would otherwise be liable under Section 409A(a)(1)(B) in the
absence of such a deferral. To the extent any payment under this RSU Agreement
may be classified as a “short-term deferral” within the meaning of Section 409A,
such payment shall be deemed a short-term deferral, even if it may also qualify
for an exemption from Section 409A under another provision of Section 409A.
Payments pursuant to this section are intended to constitute separate payments
for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
14. Award Subject to Company Clawback or Recoupment. To the extent permitted by
applicable law, the RSUs shall be subject to clawback or recoupment pursuant to
any compensation clawback or recoupment policy adopted by the Board or required
by law during the term of your employment or other Service that is applicable to
you. In addition to any other remedies available under such policy, applicable
law may require the cancellation of your RSUs (whether vested or unvested) and
the recoupment of any gains realized with respect to your RSUs.
BY ACCEPTING THIS RSU, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.
 
 


 





--------------------------------------------------------------------------------





 
 





--------------------------------------------------------------------------------





Attachment 1
RESTRICTED STOCK UNIT AGREEMENT
(Full Career Vesting Eligible)
 
 
The RSUs are granted pursuant to the Plan, the Notice and the RSU Agreement,
including this Attachment 1, and will be eligible to vest, pursuant to the
Vesting Schedule set forth in the Notice, until the later of: (i) the date your
Service terminates or (ii) provided you qualify for the Full Vesting Career
Benefit, the expiration date of your Full Career Vesting Period. This Attachment
1 sets forth the definition, terms and conditions of Full Career Vesting Period
and Full Career Vesting Benefit.
 
Notwithstanding anything to the contrary:
 
 
1.
The Committee shall have the authority to adjust the Full Career Vesting Period
and Full Career Vesting Benefit in accordance with the terms of the Plan to take
into account any extraordinary or unusual items, event or circumstances to avoid
windfalls or hardships.
 
 
2.
To the extent that earning or vesting in your award is subject to the
achievement of any performance factors (a “Performance Based RSU”), then the
Full Career Vesting Benefit shall apply only after the applicable performance
period is completed and the extent of performance achievement is determined and
only to any Service based vesting applicable to the earned portion of the
Performance Based RSU.

 
“Full Career Vesting Period” means the period starting on the date your Service
terminates through the date that is the [#] month anniversary thereof. The
expiration date of your Full Career Vesting Period shall be the last day of such
period.
“Full Career Vesting Benefit” means the right and benefit to have the Full
Career Vesting Period apply to this award, such that you continue to vest in the
RSUs as though you provided continuous Service through the expiration date of
the Full Career Vesting Period. Such right and benefit is qualified and
conditioned upon the performance and/or achievement of each of the following
criteria:
 
 
1.
[You provided at least [#] days prior written notice (“Notice”) to the Company’s
then Chief Executive Officer of your intention to voluntarily terminate Service
with the Company due to your good faith intention to cease all full-time
employment, with the Company or otherwise, and during which Notice period you
provided such services as requested by the Company in a cooperative and
professional manner;
 
 
 
2.
On the date immediately prior to the termination of your Service, you are at
least [#] years of age and have completed at least [#] years of continuous
Service with the Company;
 
 
 
 
 
3.
You have signed and not revoked a release of claims against the Company in a
form reasonably acceptable to the Company, in each case, within the time periods
specified in such release of claims and such release of claims has become
effective; and
 
 
 
 
 
 
 
4.
[ANY ADDITIONAL CRITERIA LISTED HERE]]
 
 
 

This Attachment 1 is subject to the terms and conditions of the Plan, which
among other things, provides that any dispute regarding the interpretation of
this Attachment 1 shall be submitted by you or Company to the Committee for
review and the resolution of such a dispute by the Committee shall be final and
binding on the Company and you.





